





Exhibit 10.1







UNITED STATES DEPARTMENT OF THE TREASURY

1500 PENNSYLVANIA AVENUE, NW

WASHINGTON, D.C. 20220










Dear Ladies and Gentlemen:




The company set forth on the signature page hereto (the “Company”) intends to
issue in a private placement the number of shares of a series of its preferred
stock set forth on Schedule A hereto (the “Preferred Shares”) and a warrant to
purchase the number of shares of a series of its preferred stock set forth on
Schedule A hereto (the “Warrant” and, together with the Preferred Shares, the
“Purchased Securities”) and the United States Department of the Treasury (the
“Investor”) intends to purchase from the Company the Purchased Securities.




The purpose of this letter agreement is to confirm the terms and conditions of
the purchase by the Investor of the Purchased Securities.  Except to the extent
supplemented or superseded by the terms set forth herein or in the Schedules
hereto, the provisions contained in the Securities Purchase Agreement – Standard
Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”) are
incorporated by reference herein.  Terms that are defined in the Securities
Purchase Agreement are used in this letter agreement as so defined.  In the
event of any inconsistency between this letter agreement and the Securities
Purchase Agreement, the terms of this letter agreement shall govern.




Each of the Company and the Investor hereby confirms its agreement with the
other party with respect to the issuance by the Company of the Purchased
Securities and the purchase by the Investor of the Purchased Securities pursuant
to this letter agreement and the Securities Purchase Agreement on the terms
specified on Schedule A hereto.




 This letter agreement (including the Schedules hereto), the Securities Purchase
Agreement (including the Annexes thereto), the Disclosure Schedules and the
Warrant constitute the entire agreement, and supersede all other prior
agreements, understandings, representations and warranties. both written and
oral, between the parties, with respect to the subject matter hereof. This
letter agreement constitutes the “Letter Agreement” referred to in the
Securities Purchase Agreement.




This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed as sufficient as if actual signature pages had been delivered.







* * *














--------------------------------------------------------------------------------







In witness whereof. this letter agreement has been duly executed and delivered
by the duly authorized representatives of the parties hereto as of the date
written below.










UNITED STATES DEPARTMENT OF THE TREASURY




By:  NEEL KASHKARI

Name: Neel Kashkari

Title:  Interim Assistant Secretary

For Financial Stability










COMPANY:  MID-WISCONSIN FINANCIAL SERVICES, INC.




By:  JAMES F. WARSAW

Name:  James F. Warsaw

Title:  President










Date:  February 20, 2009

















--------------------------------------------------------------------------------







SCHEDULE A




ADDITIONAL TERMS AND CONDITIONS




Company Information:




Name of the Company:

Mid-Wisconsin Financial Services, Inc.




Corporate or other organization form:

Corporation




Jurisdiction of Organization:

Wisconsin




Appropriate Federal Banking Agency:

Federal Deposit Insurance Corporation




Notice Information:

James F. Warsaw, President & CEO

132 West State Street

Medford, WI 54451

Phone - (715) 748-8300

Fax – (715) 748-8338




Rhonda R. Kelley, Principal Accounting

   Officer

(address same as James F. Warsaw)




Terms of the Purchase:




Series of Preferred Stock Purchased:

Fixed Rate Cumulative Perpetual Preferred

    Stock, Series A




Per Share Liquidation Preference of Preferred Stock:

$1,000




Number of Shares of Preferred Stock Purchased:

10,000




Dividend Payment Dates on the Preferred Stock:

2/15, 5/15, 8/15 and 11/15




Series of Warrant Preferred Stock:

Fixed Rate Cumulative Perpetual Preferred

    Stock, Series B




Number of Warrant Shares:

500.00500




Number of Net Warrant Shares (after net settlement):

500




Exercise Price of the Warrant:

$.01




Purchase Price:

$10,000,000




Closing:




Location of Closing:

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004-1482




Time of Closing:

9:00 AM EST




Date of Closing:

February 20, 2009














--------------------------------------------------------------------------------













Wire Information for Closing:

ABA Number:  091502973

Bank:  Mid-Wisconsin Bank

Account Name:  Mid-Wisconsin Financial Services,

Inc.

Account Number:  200539

Beneficiary:  Mid-Wisconsin Financial Services, Inc.




Contact For Confirmation of Wire Information:

Rhonda R. Kelley

rkelley@midwisc.com

Office

(715) 748-8355

Cell

(715) 965-0363














--------------------------------------------------------------------------------







SCHEDULE B




CAPITALIZATION







Capitalization Date:

January 31, 2009




Common Stock




Par Value:

$.10




Total Authorized:

6,000,000




Outstanding:

1,643,985




Subject to warrants, options, convertible

     securities, etc:

61,042




Reserved for  benefit plans and other issuances:

42,488




Remaining authorized but unissued:

4,252,485




Shares issued after Capitalization Date (other

     than pursuant to warrants, options,

     convertible securities, etc. as set forth

     above):

0







Preferred Stock




Par value:

No par value




Total Authorized:

50,000




Outstanding (by series):

Series A - 10,000; Series B - 500




Reserved for issuance:

N/A




Remaining authorized but unissued:

39,500







Holders of 5% or more of any class of capital stock

Primary Address




None

N/A














--------------------------------------------------------------------------------







SCHEDULE C




LITIGATION







List any exceptions to the representation and warranty in Section 2.2(l) of the
Securities Purchase Agreement - Standard Terms.














































If none, please so indicate by checking the box:  T.














--------------------------------------------------------------------------------










SCHEDULE D




COMPLIANCE WITH LAWS







List any exceptions to the representation and warranty in the second sentence of
Section 2.2(m) of the Securities Purchase Agreement – Standard Terms.































If none, please so indicate by checking the box:  T.










List any exceptions to the representation and warranty in the last sentence of
Section 2.2(m) of the Securities Purchase Agreement - Standard Terms.































If none, please so indicate by checking the box:  T.














--------------------------------------------------------------------------------










SCHDULE E




REGULATORY AGREEMENTS







List any exceptions to the representation and warranty in Section 2.2(s) of the
Securities Purchase Agreement – Standard Terms.































If none, please so indicate by checking the box:  T.














--------------------------------------------------------------------------------







EXHIBIT A

SECURITIES PURCHASE AGREEMENT

















--------------------------------------------------------------------------------







EXHIBIT A

(Non-Exchange-Traded QFIS, excluding S Corps

and Mutual Organizations)
















SECURITIES PURCHASE AGREEMENT




STANDARD TERMS























--------------------------------------------------------------------------------







TABLE OF CONTENTS




Page




Article I




Purchase; Closing




1.1

Purchase

3

1.2

Closing

3

1.3

Interpretation

8




Article II




Representations and Warranties




2.1

Disclosure

9

2.2

Representations and Warranties of the Company

11




Article III




Covenants




3.1

Commercially Reasonable Efforts

29

3.2

Expenses

30

3.3

Sufficiency of Authorized Warrant Preferred Stock; Exchange Listing

30

3.4

Certain Notifications Until Closing

30

3.5

Access, Information and Confidentiality

31




Article IV




Additional Agreements




4.1

Purchase for Investment

34

4.2

Legends

35

4.3

Certain Transactions

39

4.4

Transfer of Purchased Securities and Warrant Shares; Restrictions on Exercise

of the Warrant

39

4.5

Registration Rights

40

4.6

Depositary Shares

68

4.7

Restriction on Dividends and Repurchases

68

4.8

Executive Compensation

73

4.9

Related Party Transactions

74

4.10

Bank and Thrift Holding Company Status

74

4.11

Predominantly Financial

75





-i-







--------------------------------------------------------------------------------










Article V




Miscellaneous




5.1

Termination

75

5.2

Survival of Representations and Warranties

77

5.3

Amendment

77

5.4

Waiver of Conditions

77

5.5

Governing Law: Submission to Jurisdiction, Etc.

78

5.6

Notices

78

5.7

Definitions

79

5.8

Assignment

80

5.9

Severability

81

5.10

No Third Party Beneficiaries

81

 





-ii-







--------------------------------------------------------------------------------







LIST OF ANNEXES







ANNEX A:

FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK




ANNEX B:

FORM OF CERTIFICATE OF DESIGNATIONS FOR WARRANT PREFERRED STOCK




ANNEX C:

FORM OF WAIVER




ANNEX D:

FORM OF OPINION




ANNEX E:

FORM OF WARRANT

 





-iii-







--------------------------------------------------------------------------------







INDEX OF DEFINED TERMS




 

 

Location of

Term

 

Definition

Affiliate

 

5.7(b)

Agreement

 

Recitals

Appropriate Federal Banking Agency

 

2.2(s)

Bank Holding Company

 

4.10

Bankruptcy Exceptions

 

2.2(d)

Benefit Plans

 

1.2(d)(iv)

Board of Directors

 

2.2(f)

Business Combination

 

5.8

business day

 

1.3

Capitalization Date

 

2.2(b)

Certificates of Designations

 

1.2(d)(iii)

Charter

 

1.2(d)(iii)

Closing

 

1.2(a)

Closing Date

 

1.2(a)

Code

 

2.2(n)

Common Stock

 

2.2(b)

Company

 

Recitals

Company Financial Statements

 

2.2(h)

Company Material Adverse Effect

 

2.1(b)

Company Reports

 

2.2(i)(i)

Company Subsidiary; Company Subsidiaries

 

2.2(e)(ii)

control; controlled by; under common control with

 

5.7(b)

Controlled Group

 

2.2(n)

CPP

 

Recitals

Disclosure Schedule

 

2.1(a)

EESA

 

1.2(d)(iv)

ERISA

 

2.2(n)

Exchange Act

 

4.4

Federal Reserve

 

4.10

GAAP

 

2.1(b)

Governmental Entities

 

1.2(c)

Holder

 

4.5(l)(i)

Holders’ Counsel

 

4.5(l)(ii)

Indemnitee

 

4.5(h)(i)

Information

 

3.5(c)

Investor

 

Recitals

Junior Stock

 

4.7(f)

knowledge of the Company; Company’s knowledge

 

5.7(c)

Letter Agreement

 

Recitals

officers

 

5.7(c)

Parity Stock

 

4.7(f)








-iv-







--------------------------------------------------------------------------------










 

 

Location of

Term

 

Definition

Pending Underwritten Offering

 

4.5(m)

Permitted Repurchases

 

4.7(c)

Piggyback Registration

 

4.5(b)(iv)

Plan

 

2.2(n)

Preferred Shares

 

Recitals

Preferred Stock

 

Recitals

Previously Disclosed

 

2.1(c)

Proprietary Rights

 

2.2(u)

Purchase

 

Recitals

Purchase Price

 

1.1

Purchased Securities

 

Recitals

register; registered; registration

 

4.5(l)(iii)

Registrable Securities

 

4.5(l)(iv)

Registration Expenses

 

4.5(l)(v)

Regulatory Agreement

 

2.2(s)

Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415

 

4.5(l)(vi)

Savings and Loan Holding Company

 

4.10

Schedules

 

Recitals

SEC

 

2.2(k)

Securities Act

 

2.2(a)

Selling Expenses

 

4.5(l)(vii)

Senior Executive Officers

 

4.8

Shelf Registration Statement

 

4.5(b)(ii)

Signing Date

 

2.1(b)

Special Registration

 

4.5(j)

subsidiary

 

5.7(a)

Tax; Taxes

 

2.2(o)

Transfer

 

4.4

Warrant

 

Recitals

Warrant Preferred Stock

 

Recitals

Warrant Shares

 

2.2(d)





-v-







--------------------------------------------------------------------------------







SECURITIES PURCHASE AGREEMENT – STANDARD TERMS




Recitals:




WHEREAS, the United States Department of the Treasury (the “Investor”) may from
time to time agree to purchase shares of preferred stock and warrants from
eligible financial institutions which elect to participate in the Troubled Asset
Relief Program Capital Purchase Program (“CPP”);




WHEREAS, an eligible financial institution electing to participate in the CPP
and issue securities to the Investor (referred to herein as the “Company”) shall
enter into a letter agreement (the “Letter Agreement”) with the Investor which
incorporates this Securities Purchase Agreement – Standard Terms;




WHEREAS. the Company agrees to expand the flow of credit to U.S. consumers and
businesses on competitive terms to promote the sustained growth and vitality of
the U.S. economy;




WHEREAS, the Company agrees to work diligently, under existing programs, to
modify the terms of residential mortgages as appropriate to strengthen the
health of the U.S. housing market;




WHEREAS, the Company intends to issue in a private placement the number of
shares of the series of its Preferred Stock (“Preferred Stock”) set forth on
Schedule A to the Letter Agreement (the “Preferred Shares”) and a warrant to
purchase the number of shares of the series of its Preferred Stock (“Warrant
Preferred Stock”) set forth on Schedule A to the Letter Agreement (the “Warrant”
and, together with the Preferred Shares, the “Purchased Securities”) and the
Investor intends to purchase (the “Purchase”) from the Company the Purchased
Securities; and




WHEREAS, the Purchase will be governed by this Securities Purchase Agreement –
Standard Terms and the Letter Agreement, including the schedules thereto (the
“Schedules”), specifying additional terms of the Purchase.  This Securities
Purchase Agreement – Standard Terms (including the Annexes hereto) and the
Letter Agreement (including the Schedules thereto) are together referred to as
this “Agreement”.  All references in this Securities Purchase Agreement –
Standard Terms to “Schedules” are to the Schedules attached to the Letter
Agreement.




NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties. covenants and agreements set forth herein, the parties agree as
follows:




Article I

Purchase; Closing




1.1

Purchase.  On the terms and subject to the conditions set forth in this
Agreement, the Company agrees to sell to the Investor, and the Investor agrees
to purchase from the Company, at the Closing (as hereinafter defined), the
Purchased Securities for the price set forth on Schedule A (the “Purchase
Price”).











--------------------------------------------------------------------------------










1.2

Closing.




(a)

On the terms and subject to the conditions set forth in this Agreement, the
closing of the Purchase (the “Closing”) will take place at the location
specified in Schedule A, at the time and on the date set forth in Schedule A or
as soon as practicable thereafter, or at such other place, time and date as
shall be agreed between the Company and the Investor. The time and date on which
the Closing occurs is referred to in this Agreement as the “Closing Date”.




(b)

Subject to the fulfillment or waiver of the conditions to the Closing in this
Section 12, at the Closing the Company will deliver the Preferred Shares and the
Warrant, in each case as evidenced by one or more certificates dated the Closing
Date and bearing appropriate legends as hereinafter provided for, in exchange
for payment in full of the Purchase Price by wire transfer of immediately
available United States funds to a bank account designated by the Company on
Schedule A.




(c)

The respective obligations of each of the Investor and the Company to consummate
the Purchase are subject to the fulfillment (or waiver by the Investor and the
Company, as applicable) prior to the Closing of the conditions that (i) any
approvals or authorizations of all United States and other governmental,
regulatory or judicial authorities (collectively, “Governmental Entities”)
required for the consummation of the Purchase shall have been obtained or made
in form and substance reasonably satisfactory to each party and shall be in full
force and effect and all waiting periods required by United States and other
applicable law, if any, shall have expired and (ii) no provision of any
applicable United States or other law and no judgment. injunction, order or
decree of any Governmental Entity shall prohibit the purchase and sale of the
Purchased Securities as contemplated by this Agreement.




(d)

The obligation of the Investor to consummate the Purchase is also subject to the
fulfillment (or waiver by the Investor) at or prior to the Closing of each of
the following conditions:




(i)

(A)  the representations and warranties of the Company set forth in (x) Section
2.2(g) of this Agreement shall be true and correct in all respects as though
made on and as of the Closing Date, (y) Sections 2.2(a) through (f) shall be
true and correct in all material respects as though made on and as of the
Closing Date (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be true and
correct in all material respects as of such other date) and (z) Sections 2.2(h)
through (v) (disregarding all qualifications or limitations set forth in such
representations and warranties as to “materiality”, “Company Material Adverse
Effect” and words of similar import) shall be true and correct as though made on
and as of the Closing Date (other than representations and warranties that by
their terms speak as of another date, which representations and warranties shall
be true and correct as of such other date), except to the extent that the
failure of such representations and warranties referred to in this Section
1.2(d)(i)(A)(z) to be so true and correct, individually or in the aggregate,
does not have and would not reasonably be expected to have a Company Material
Adverse Effect and (B) the Company shall have





-2-







--------------------------------------------------------------------------------







performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing;




(ii)

the Investor shall have received a certificate signed on behalf of the Company
by a senior executive officer certifying to the effect that the conditions set
forth in Section 1.2(d)(i) have been satisfied;




(iii)

the Company shall have duly adopted and filed with the Secretary of State of its
jurisdiction of organization or other applicable Governmental Entity the
amendments to its certificate or articles of incorporation, articles of
association, or similar organizational document (“Charter”) in substantially the
forms attached hereto as Annex A and Annex B (the “Certificates of
Designations”) and such filing shall have been accepted;




(iv)

(A) the Company shall have effected such changes to its compensation, bonus.
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, “Benefit Plans”)
with respect to its Senior Executive Officers (and to the extent necessary for
such changes to be legally enforceable, each of its Senior Executive Officers
shall have duly consented in writing to such changes), as may be necessary,
during the period that the Investor owns any debt or equity securities of the
Company acquired pursuant to this Agreement or the Warrant, in order to comply
with Section 111(b) of the Emergency Economic Stabilization Act of 2008 (“EESA”)
as implemented by guidance or regulation thereunder that has been issued and is
in effect as of the Closing Date, and (B) the Investor shall have received a
certificate signed on behalf of the Company by a senior executive officer
certifying to the effect that the condition set forth in Section 1.2(d)(iv)(A)
has been satisfied;




(v)

each of the Company’s Senior Executive Officers shall have delivered to the
Investor a written waiver in the form attached hereto as Annex C releasing the
Investor from any claims that such Senior Executive Officers may otherwise have
as a result of the issuance, on or prior to the Closing Date, of any regulations
which require the modification of, and the agreement of the Company hereunder to
modify, the terms of any Benefit Plans with respect to its Senior Executive
Officers to eliminate any provisions of such Benefit Plans that would not be in
compliance with the requirements of Section 111(b) of the EESA as implemented by
guidance or regulation thereunder that has been issued and is in effect as of
the Closing Date;




(vi)

the Company shall have delivered to the Investor a written opinion from counsel
to the Company (which may be internal counsel), addressed to the Investor and
dated as of the Closing Date, in substantially the form attached hereto as Annex
D;




(vii)

the Company shall have delivered certificates in proper form or, with the prior
consent of the Investor, evidence of shares in book-entry form, evidencing the
Preferred Shares to Investor or its designee(s); and








-3-







--------------------------------------------------------------------------------







(viii)

the Company shall have duly executed the Warrant in substantially the form
attached hereto as Annex E and delivered such executed Warrant to the Investor
or its designee(s).




1.3

Interpretation. When a reference is made in this Agreement to “Recitals,”
“Articles,” “Sections,” or “Annexes” such reference shall be to a Recital,
Article or Section of, or Annex to, this Securities Purchase Agreement –
Standard Terms, and a reference to “Schedules” shall be to a Schedule to the
Letter Agreement, in each case, unless otherwise indicated.  The terms defined
in the singular have a comparable meaning when used in the plural, and vice
versa. References to “herein”, “hereof’, “hereunder” and the like refer to this
Agreement as a whole and not to any particular section or provision, unless the
context requires otherwise.  The table of contents and headings contained in
this Agreement are for reference purposes only and are not part of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed followed by the words “without limitation.”
 No rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel.
 All references to “$” or “dollars” mean the lawful currency of the United
States of America.  Except as expressly stated in this Agreement, all references
to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section.  References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.




Article II

Representations and Warranties




2.1

Disclosure.




(a)

On or prior to the Signing Date, the Company delivered to the Investor a
schedule (“Disclosure Schedule”) setting forth, among other things, items the
disclosure of which is necessary or appropriate either in response to an express
disclosure requirement contained in a provision hereof or as an exception to one
or more representations or warranties contained in Section 2.2.




(b)

“Company Material Adverse Effect” means a material adverse effect on (i) the
business, results of operation or financial condition of the Company and its
consolidated subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of (A)
changes after the date of the Letter Agreement (the “Signing Date”) in general
business, economic or market conditions (including changes generally in
prevailing interest rates, credit availability and liquidity, currency exchange
rates and price levels or trading volumes in the United States or foreign
securities or credit markets) or any outbreak or escalation of hostilities,
declared or undeclared acts of war or terrorism, in





-4-







--------------------------------------------------------------------------------







each case generally affecting the industries in which the Company and its
subsidiaries operate, (B) changes or proposed changes after the Signing Date in
generally accepted accounting principles in the United States (“GAAP”) or
regulatory accounting requirements, or authoritative interpretations thereof, or
(C) changes or proposed changes after the Signing Date in securities, banking
and other laws of general applicability or related policies or interpretations
of Governmental Entities (in the case of each of these clauses (A), (B) and (C),
other than changes or occurrences to the extent that such changes or occurrences
have or would reasonably be expected to have a materially disproportionate
adverse effect on the Company and its consolidated subsidiaries taken as a whole
relative to comparable U.S. banking or financial services organizations); or
(ii) the ability of the Company to consummate the Purchase and other
transactions contemplated by this Agreement and the Warrant and perform its
obligations hereunder or thereunder on a timely basis.




(c)

“Previously Disclosed” means information set forth on the Disclosure Schedule,
provided, however, that disclosure in any section of such Disclosure Schedule
shall apply only to the indicated section of this Agreement except to the extent
that it is reasonably apparent from the face of such disclosure that such
disclosure is relevant to another section of this Agreement.




2.2

Representations and Warranties of the Company.  Except as Previously Disclosed,
the Company represents and warrants to the Investor that as of the Signing Date
and as of the Closing Date (or such other date specified herein):




(a)

Organization, Authority and Significant Subsidiaries.  The Company has been duly
incorporated and is validly existing and in good standing under the laws of its
jurisdiction of organization, with the necessary power and authority to own its
properties and conduct its business in all material respects as currently
conducted, and except as has not, individually or in the aggregate, had and
would not reasonably be expected to have a Company Material Adverse Effect, has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing under the laws of each other jurisdiction in which it owns
or leases properties or conducts any business so as to require such
qualification; each subsidiary of the Company that would be considered a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933 (the “Securities Act”), has been duly organized
and is validly existing in good standing under the laws of its jurisdiction of
organization.  The Charter and bylaws of the Company, copies of which have been
provided to the Investor prior to the Signing Date, are true, complete and
correct copies of such documents as in full force and effect as of the Signing
Date.




(b)

Capitalization.  The authorized capital stock of the Company, and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the Signing Date (the “Capitalization Date”)
is set forth on Schedule B.  The outstanding shares of capital stock of the
Company have been duly authorized and are validly issued and outstanding, fully
paid and nonassessable, and subject to no preemptive rights (and were not issued
in violation of any preemptive rights).  As of the Signing Date, the Company
does not have outstanding any securities or other obligations providing the
holder the right to








-5-







--------------------------------------------------------------------------------







acquire its Common Stock (“Common Stock”) that is not reserved for issuance as
specified on Schedule B, and the Company has not made any other commitment to
authorize, issue or sell any Common Stock. Since the Capitalization Date, the
Company has not issued any shares of Common Stock, other than (i) shares issued
upon the exercise of stock options or delivered under other equity-based awards
or other convertible securities or warrants which were issued and outstanding on
the Capitalization Date and disclosed on Schedule B and (ii) shares disclosed on
Schedule B.  Each holder of 5% or more of any class of capital stock of the
Company and such holder’s primary address are set forth on Schedule B.




(c)

Preferred Shares.  The Preferred Shares have been duly and validly authorized,
and, when issued and delivered pursuant to this Agreement, such Preferred Shares
will be duly and validly issued and fully paid and non-assessable, will not be
issued in violation of any preemptive rights, and will rank pari passu with or
senior to all other series or classes of Preferred Stock, whether or not issued
or outstanding, with respect to the payment of dividends and the distribution of
assets in the event of any dissolution, liquidation or winding up of the
Company.




(d)

The Warrant and Warrant Shares.  The Warrant has been duly authorized and, when
executed and delivered as contemplated hereby, will constitute a valid and
legally binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity (“Bankruptcy Exceptions”).  The shares of Warrant Preferred Stock
issuable upon exercise of the Warrant (the “Warrant Shares”) have been duly
authorized and reserved for issuance upon exercise of the Warrant and when so
issued in accordance with the terms of the Warrant will be validly issued, fully
paid and non-assessable, and will rank pari passu with or senior to all other
series or classes of Preferred Stock, whether or not issued or outstanding, with
respect to the payment of dividends and the distribution of assets in the event
of any dissolution, liquidation or winding up of the Company.




(e)

Authorization, Enforceability.




(i)

The Company has the corporate power and authority to execute and deliver this
Agreement and the Warrant and to carry out its obligations hereunder and
thereunder (which includes the issuance of the Preferred Shares, Warrant and
Warrant Shares).  The execution, delivery and performance by the Company of this
Agreement and the Warrant and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Company and its stockholders, and no further approval or
authorization is required on the part of the Company.  This Agreement is a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to the Bankruptcy Exceptions.








-6-







--------------------------------------------------------------------------------







(ii)

The execution, delivery and performance by the Company of this Agreement and the
Warrant and the consummation of the transactions contemplated hereby and thereby
and compliance by the Company with the provisions hereof and thereof, will not
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of. any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or any
subsidiary of the Company (each a “Company Subsidiary” and, collectively, the
“Company Subsidiaries”) under any of the terms, conditions or provisions of (i)
its organizational documents or (ii) any note, bond, mortgage, indenture, deed
of trust, license, lease, agreement or other instrument or obligation to which
the Company or any Company Subsidiary is a party or by which it or any Company
Subsidiary may be bound, or to which the Company or any Company Subsidiary or
any of the properties or assets of the Company or any Company Subsidiary may be
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, violate any statute, rule or regulation or any
judgment, ruling, order, writ, injunction or decree applicable to the Company or
any Company Subsidiary or any of their respective properties or assets except,
in the case of clauses (A)(ii) and (B), for those occurrences that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.




(iii)

Other than the filing of the Certificates of Designations with the Secretary of
State of its jurisdiction of organization or other applicable Governmental
Entity, such filings and approvals as are required to be made or obtained under
any state “blue sky” laws and such as have been made or obtained, no notice to,
filing with, exemption or review by, or authorization, consent or approval of,
any Governmental Entity is required to be made or obtained by the Company in
connection with the consummation by the Company of the Purchase except for any
such notices, filings, exemptions, reviews, authorizations, consents and
approvals the failure of which to make or obtain would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.




(f)

Anti-takeover Provisions and Rights Plan.  The Board of Directors of the Company
(the “Board of Directors“) has taken all necessary action to ensure that the
transactions contemplated by this Agreement and the Warrant and the consummation
of the transactions contemplated hereby and thereby, including the exercise of
the Warrant in accordance with its terms, will be exempt from any anti-takeover
or similar provisions of the Company’s Charter and bylaws, and any other
provisions of any applicable “moratorium”, “control share”, “fair price”,
“interested stockholder” or other anti-takeover laws and regulations of any
jurisdiction.




(g)

No Company Material Adverse Effect.  Since the last day of the last completed
fiscal period for which financial statements are included in the Company
Financial Statements (as defined below), no fact. circumstance, event, change,
occurrence, condition or development

has occurred that, individually or in the aggregate, has had or would reasonably
be expected to have a Company Material Adverse Effect.





-7-







--------------------------------------------------------------------------------










(h)

Company Financial Statements.  The Company has Previously Disclosed each of the
consolidated financial statements of the Company and its consolidated
subsidiaries for each of the last three completed fiscal years of the Company
(which shall be audited to the extent audited financial statements are available
prior to the Signing Date) and each completed quarterly period since the last
completed fiscal year (collectively the “Company Financial Statements”).  The
Company Financial Statements present fairly in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates indicated therein and the consolidated results of their
operations for the periods specified therein; and except as stated therein, such
financial statements (A) were prepared in conformity with GAAP applied on a
consistent basis (except as may be noted therein) and (B) have been prepared
from, and are in accordance with, the books and records of the Company and the
Company Subsidiaries.




(i)

Reports.




(i)

Since December 31, 2006, the Company and each Company Subsidiary has filed all
reports, registrations, documents, filings, statements and submissions, together
with any amendments thereto, that it was required to file with any Governmental
Entity (the foregoing, collectively, the “Company Reports”) and has paid all
fees and assessments due and payable in connection therewith, except, in each
case, as would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.  As of their respective dates of filing,
the Company Reports complied in all material respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities.




(ii)

The records. systems, controls, data and information of the Company and the
Company Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or their accountants (including all
means of access thereto and therefrom), except for any non-exclusive ownership
and non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 2.2(i)(ii).  The Company (A) has implemented and maintains adequate
disclosure controls and procedures to ensure that material information relating
to the Company, including the consolidated Company Subsidiaries, is made known
to the chief executive officer and the chief financial officer of the Company by
others within those entities, and (B) has disclosed, based on its most recent
evaluation prior to the Signing Date, to the Company’s outside auditors and the
audit committee of the Board of Directors (x) any significant deficiencies and
material weaknesses in the design or operation of internal controls that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or

other employees who have a significant role in the Company’s internal controls
over financial reporting.








-8-







--------------------------------------------------------------------------------







(j)

No Undisclosed Liabilities.  Neither the Company nor any of the Company
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for (A)
liabilities that have arisen since the last fiscal year end in the ordinary and
usual course of business and consistent with past practice and (B) liabilities
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.




(k)

Offering of Securities.  Neither the Company nor any person acting on its behalf
has taken any action (including any offering of any securities of the Company
under circumstances which would require the integration of such offering with
the offering of any of the Purchased Securities under the Securities Act, and
the rules and regulations of the Securities and Exchange Commission (the “SEC”)
promulgated thereunder), which might subject the offering, issuance or sale of
any of the Purchased Securities to Investor pursuant to this Agreement to the
registration requirements of the Securities Act.




(l)

Litigation and Other Proceedings.  Except (i) as set forth on Schedule C or (ii)
as would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect, there is no (A) pending or, to the knowledge of
the Company, threatened, claim, action, suit, investigation or proceeding,
against the Company or any Company Subsidiary or to which any of their assets
are subject nor is the Company or any Company Subsidiary subject to any order,
judgment or decree or (B) unresolved violation, criticism or exception by any
Governmental Entity with respect to any report or relating to any examinations
or inspections of the Company or any Company Subsidiaries.




(m)

Compliance with Laws.  Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, the Company
and the Company Subsidiaries have all permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted and that are material to the business of the
Company or such Company Subsidiary.  Except as set forth on Schedule D, the
Company and the Company Subsidiaries have complied in all respects and are not
in default or violation of, and none of them is. to the knowledge of the
Company, under investigation with respect to or, to the knowledge of the
Company, have been threatened to be charged with or given notice of any
violation of, any applicable domestic (federal. state or local) or foreign law,
statute, ordinance, license, rule, regulation, policy or guideline, order,
demand, writ, injunction, decree or judgment of any Governmental Entity, other
than such noncompliance, defaults or violations that would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect. Except for statutory or regulatory restrictions of general application
or as set forth on Schedule D, no Governmental Entity has placed any restriction
on the business or properties of

 





-9-







--------------------------------------------------------------------------------







the Company or any Company Subsidiary that would, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.




(n)

Employee Benefit Matters.  Except as would not reasonably be expected to have,
either individually or in the aggregate, a Company Material Adverse Effect: (A)
each “employee benefit plan” (within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974. as amended (“ERISA”)) providing benefits
to any current or former employee, officer or director of the Company or any
member of its “Controlled Group” (defined as any organization which is a member
of a controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) that is sponsored,
maintained or contributed to by the Company or any member of its Controlled
Group and for which the Company or any member of its Controlled Group would have
any liability, whether actual or contingent (each, a “Plan”) has been maintained
in compliance with its terms and with the requirements of all applicable
statutes, rules and regulations, including ERISA and the Code; (B) with respect
to each Plan subject to Title IV of ERISA (including, for purposes of this
clause (13), any plan subject to Title IV of ERISA that the Company or any
member of its Controlled Group previously maintained or contributed to in the
six years prior to the Signing Date), (1) no “reportable event” (within the
meaning of Section 4043(c) of ERISA), other than a reportable event for which
the notice period referred to in Section 4043(c) of ERISA has been waived, has
occurred in the three years prior to the Signing Date or is reasonably expected
to occur, (2) no “accumulated funding deficiency” (within the meaning of Section
302 of ERISA or Section 412 of the Code), whether or not waived, has occurred in
the three years prior to the Signing Date or is reasonably expected to occur,
(3) the fair market value of the assets under each Plan exceeds the present
value of all benefits accrued under such Plan (determined based on the
assumptions used to fund such Plan) and (4) neither the Company nor any member
of its Controlled Group has incurred in the six years prior to the Signing Date,
or reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the PBGC in the ordinary course
and without default) in respect of a Plan (including any Plan that is a
“multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA); and
(C) each Plan that is intended to be qualified under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
with respect to its qualified status that has not been revoked, or such a
determination letter has been timely applied for but not received by the Signing
Date, and nothing has occurred, whether by action or by failure to act, which
could reasonably be expected to cause the loss, revocation or denial of such
qualified status or favorable determination letter.




(o)

Taxes.  Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (i) the Company and the
Company Subsidiaries have filed all federal, state, local and foreign income and
franchise Tax returns required to be filed through the Signing Date, subject to
permitted extensions, and have paid all Taxes due thereon. and (ii) no Tax
deficiency has been determined adversely to the Company or any of the Company
Subsidiaries, nor does the Company have any knowledge of any Tax deficiencies.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty,








-10-







--------------------------------------------------------------------------------







governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or penalty, imposed by any Governmental Entity.




(p)

Properties and Leases.  Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, the Company
and the Company Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
from liens, encumbrances, claims and defects that would affect the value thereof
or interfere with the use made or to be made thereof by them.  Except as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the Company and the Company Subsidiaries hold all
leased real or personal property under valid and enforceable leases with no
exceptions that would interfere with the use made or to be made thereof by them.




(q)

Environmental Liability.  Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect:




(i)

there is no legal, administrative, or other proceeding, claim or action of any
nature seeking to impose, or that would reasonably be expected to result in the
imposition of, on the Company or any Company Subsidiary, any liability relating
to the release of hazardous substances as defined under any local, state or
federal environmental statute, regulation or ordinance, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
pending or, to the Company’s knowledge, threatened against the Company or any
Company Subsidiary;




(ii)

to the Company’s knowledge, there is no reasonable basis for any such
proceeding, claim or action; and




(iii)

neither the Company nor any Company Subsidiary is subject to any agreement,
order, judgment or decree by or with any court, Governmental Entity or third
party imposing any such environmental liability.




(r)

Risk Management Instruments.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, all
derivative instruments, including, swaps, caps, floors and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Company Subsidiaries or its or their customers, were entered into
(i) only in the ordinary course of business, (ii) in accordance with prudent
practices and in all material respects with all applicable laws, rules,
regulations and regulatory policies and (iii) with counterparties believed to be
financially responsible at the time; and each of such instruments constitutes
the valid and legally binding obligation of the Company or one of the Company
Subsidiaries, enforceable in accordance with its terms, except as may be limited
by the Bankruptcy Exceptions.  Neither the Company or the Company Subsidiaries,
nor, to the knowledge of the Company, any other party thereto, is in breach of
any of its obligations under any such agreement or arrangement other than such
breaches that would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.





-11-







--------------------------------------------------------------------------------







(s)

Agreements with Regulatory Agencies.  Except as set forth on Schedule E, neither
the Company nor any Company Subsidiary is subject to any material
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any material written agreement, consent agreement or memorandum of
understanding with, or is a party to any commitment letter or similar
undertaking to, or is subject to any capital directive by, or since December 31,
2006, has adopted any board resolutions at the request of, any Governmental
Entity (other than the Appropriate Federal Banking Agencies with jurisdiction
over the Company and the Company Subsidiaries) that currently restricts in any
material respect the conduct of its business or that in any material manner
relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to pay dividends, its credit, risk management or
compliance policies or procedures, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Company Subsidiary been advised since December 31,
2006 by any such Governmental Entity that it is considering issuing, initiating,
ordering, or requesting any such Regulatory Agreement.  The Company and each
Company Subsidiary are in compliance in all material respects with each
Regulatory Agreement to which it is party or subject, and neither the Company
nor any Company Subsidiary has received any notice from any Governmental Entity
indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.
 “Appropriate Federal Banking Agency” means the “appropriate Federal banking
agency” with respect to the Company or such Company Subsidiaries, as applicable,
as defined in Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(q)).




(t)

Insurance.  The Company and the Company Subsidiaries are insured with reputable
insurers against such risks and in such amounts as the management of the Company
reasonably has determined to be prudent and consistent with industry practice.
 The Company and the Company Subsidiaries are in material compliance with their
insurance policies and are not in default under any of the material terms
thereof, each such policy is outstanding and in full force and effect, all
premiums and other payments due under any material policy have been paid, and
all claims thereunder have been filed in due and timely fashion, except, in each
case, as would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.




(u)

Intellectual Property.  Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, (i) the
Company and each Company Subsidiary owns or otherwise has the right to use, all
intellectual property rights, including all trademarks, trade dress, trade
names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (‘`Proprietary
Rights”) free and clear of all liens and any claims of ownership by current or
former employees, contractors, designers or others and (ii) neither the Company
nor any of the Company Subsidiaries is materially infringing, diluting,
misappropriating or violating, nor has the Company or any or the Company
Subsidiaries received any written (or, to the knowledge of the Company, oral)
communications alleging that any of them has materially infringed, diluted,
misappropriated or violated, any of the Proprietary Rights owned by any other
person. Except as would not, individually or in the aggregate, reasonably be

 





-12-







--------------------------------------------------------------------------------







expected to have a Company Material Adverse Effect, to the Company’s knowledge,
no other person is infringing, diluting, misappropriating or violating, nor has
the Company or any or the Company Subsidiaries sent any written communications
since January 1, 2006 alleging that any person has infringed, diluted,
misappropriated or violated, any of the Proprietary Rights owned by the Company
and the Company Subsidiaries.




(v)

Brokers and Finders.  No broker, finder or investment banker is entitled to any
financial advisory, brokerage, finder’s or other fee or commission in connection
with this Agreement or the Warrant or the transactions contemplated hereby or
thereby based upon arrangements made by or on behalf of the Company or any
Company Subsidiary for which the Investor could have any liability.




Article III

Covenants




3.1

Commercially Reasonable Efforts.  Subject to the terms and conditions of this
Agreement. each of the parties will use its commercially reasonable efforts in
good faith to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or desirable, or advisable under applicable
laws, so as to permit consummation of the Purchase as promptly as practicable
and otherwise to enable consummation of the transactions contemplated hereby and
shall use commercially reasonable efforts to cooperate with the other party to
that end.




3.2

Expenses.  Unless otherwise provided in this Agreement or the Warrant, each of
the parties hereto will bear and pay all costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated under this Agreement
and the Warrant, including fees and expenses of its own financial or other
consultants, investment bankers, accountants and counsel.




3.3

Sufficiency of Authorized Warrant Preferred Stock: Exchange Listing.




(a)

During the period from the Closing Date until the date on which the Warrant has
been fully exercised, the Company shall at all times have reserved for issuance,
free of preemptive or similar rights, a sufficient number of authorized and
unissued Warrant Shares to effectuate such exercise.




(b)

If the Company lists its Common Stock on any national securities exchange, the
Company shall, if requested by the Investor, promptly use its reasonable best
efforts to cause the Preferred Shares and Warrant Shares to be approved for
listing on a national securities exchange as promptly as practicable following
such request.




3.4

Certain Notifications Until Closing.  From the Signing Date until the Closing,
the Company shall promptly notify the Investor of (i) any fact, event or
circumstance of which it is aware and which would reasonably be expected to
cause any representation or warranty of the Company contained in this Agreement
to be untrue or inaccurate in any material respect or to





-13-







--------------------------------------------------------------------------------







cause any covenant or agreement of the Company contained in this Agreement not
to be complied with or satisfied in any material respect and (ii) except as
Previously Disclosed, any fact, circumstance, event, change, occurrence,
condition or development of which the Company is aware and which. individually
or in the aggregate, has had or would reasonably be expected to have a Company
Material Adverse Effect; provided, however, that delivery of any notice pursuant
to this Section 3.4 shall not limit or affect any rights of or remedies
available to the Investor; provided, further, that a failure to comply with this
Section 3.4 shall not constitute a breach of this Agreement or the failure of
any condition set forth in Section 1.2 to be satisfied unless the underlying
Company Material Adverse Effect or material breach would independently result in
the failure of a condition set forth in Section 1.2 to be satisfied.




3.5

Access, Information and Confidentiality.




(a)

From the Signing Date until the date when the Investor holds an amount of
Preferred Shares having an aggregate liquidation value of less than 10% of the
Purchase Price, the Company will permit the Investor and its agents,
consultants, contractors and advisors (x) acting through the Appropriate Federal
Banking Agency, or otherwise to the extent necessary to evaluate, manage, or
transfer its investment in the Company, to examine the corporate books and make
copies thereof and to discuss the affairs, finances and accounts of the Company
and the Company Subsidiaries with the principal officers of the Company, all
upon reasonable notice and at such reasonable times and as often as the Investor
may reasonably request and (y) to review any information material to the
Investor’s investment in the Company provided by the Company to its Appropriate
Federal Banking Agency.  Any investigation pursuant to this Section 3.5 shall be
conducted during normal business hours and in such manner as not to interfere
unreasonably with the conduct of the business of the Company, and nothing herein
shall require the Company or any Company Subsidiary to disclose any information
to the Investor to the extent (i) prohibited by applicable law or regulation, or
(ii) that such disclosure would reasonably be expected to cause a violation of
any agreement to which the Company or any Company Subsidiary is a party or would
cause a risk of a loss of privilege to the Company or any Company Subsidiary
(provided that the Company shall use commercially reasonable efforts to make
appropriate substitute disclosure arrangements under circumstances where the
restrictions in this clause (ii) apply).




(b)

From the Signing Date until the date on which all of the Preferred Shares and
Warrant Shares have been redeemed in whole, the Company will deliver, or will
cause to be delivered, to the Investor:




(i)

as soon as available after the end of each fiscal year of the Company, and in
any event within 90 days thereafter, a consolidated balance sheet of the Company
as of the end of such fiscal year, and consolidated statements of income,
retained earnings and cash flows of the Company for such year, in each case
prepared in accordance with GAAP and setting forth in each case in comparative
form the figures for the previous fiscal year of the Company, and which shall be
audited to the extent audited financial statements are available; and





-14-







--------------------------------------------------------------------------------







(ii)

as soon as available after the end of the first, second and third quarterly
periods in each fiscal year of the Company, a copy of any quarterly reports
provided to other stockholders of the Company or Company management.




(c)

The Investor will use reasonable best efforts to hold, and will use reasonable
best efforts to cause its agents, consultants, contractors and advisors to hold,
in confidence all non-public records, books, contracts, instruments, computer
data and other data and information (collectively, “Information”) concerning the
Company furnished or made available to it by the Company or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (i) previously known by such party on a non-confidential
basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from other sources by the party to which it was furnished (and
without violation of any other confidentiality obligation)); provided that
nothing herein shall prevent the Investor from disclosing any Information to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process.




(d)

The Investor’s information rights pursuant to Section 3.5(b) may be assigned by
the Investor to a transferee or assignee of the Purchased Securities or the
Warrant Shares or with a liquidation preference or, in the case of the Warrant,
the liquidation preference of the underlying shares of Warrant Preferred Stock,
no less than an amount equal to 2% of the initial aggregate liquidation
preference of the Preferred Shares.




Article IV

Additional Agreements




4.1

Purchase for Investment. The Investor acknowledges that the Purchased Securities
and the Warrant Shares have not been registered under the Securities Act or
under any state securities laws.  The Investor (a) is acquiring the Purchased
Securities pursuant to an exemption from registration under the Securities Act
solely for investment with no present intention to distribute them to any person
in violation of the Securities Act or any applicable U.S. state securities laws,
(b) will not sell or otherwise dispose of any of the Purchased Securities or the
Warrant Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable U.S. state
securities laws, and (c) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Purchase and of making an informed
investment decision.




4.2

Legends.




(a)

The Investor agrees that all certificates or other instruments representing the
Warrant will bear a legend substantially to the following effect:




“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD





-15-







--------------------------------------------------------------------------------







OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO
IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.




THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”




(h)

In addition, the Investor agrees that all certificates or other instruments
representing the Preferred Shares and the Warrant Shares will bear a legend
substantially to the following effect:




“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS.
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.




THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
 ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS
ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER”
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT
OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT
EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER
THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS
INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER








-16-







--------------------------------------------------------------------------------







TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL
GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.




THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”




(c)

In the event that any Purchased Securities or Warrant Shares (i) become
registered under the Securities Act or (ii) are eligible to be transferred
without restriction in accordance with Rule 144 or another exemption from
registration under the Securities Act (other than Rule 144A), the Company shall
issue new certificates or other instruments representing such Purchased
Securities or Warrant Shares, which shall not contain the applicable legends in
Sections 4.2(a) and (b) above; provided that the Investor surrenders to the
Company the previously issued certificates or other instruments.




4.3

Certain Transactions. The Company will not merge or consolidate with, or sell,
transfer or lease all or substantially all of its property or assets to, any
other party unless the successor, transferee or lessee party (or its ultimate
parent entity), as the case may be (if not the Company), expressly assumes the
due and punctual performance and observance of each and every covenant,
agreement and condition of this Agreement to be performed and observed by the
Company.




4.4

Transfer of Purchased Securities and Warrant Shares; Restrictions on Exercise of
the Warrant. Subject to compliance with applicable securities laws, the Investor
shall be permitted to transfer, sell, assign or otherwise dispose of
(“Transfer”) all or a portion of the Purchased Securities or Warrant Shares at
any time, and the Company shall take all steps as may be reasonably requested by
the Investor to facilitate the Transfer of the Purchased Securities and the
Warrant Shares; provided that the Investor shall not Transfer any Purchased
Securities or Warrant Shares if such transfer would require the Company to be
subject to the periodic reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”). In furtherance of the
foregoing, the Company shall provide reasonable cooperation to facilitate any
Transfers of the Purchased Securities or Warrant Shares, including, as is
reasonable under the circumstances, by furnishing such information concerning
the Company and its business as a proposed transferee may reasonably request
(including such information as is required by Section 4.5(k)) and making
management of the Company





-17-







--------------------------------------------------------------------------------







reasonably available to respond to questions of a proposed transferee in
accordance with customary practice, subject in all cases to the proposed
transferee agreeing to a customary confidentiality agreement.




4.5

Registration Rights.




(a)

Unless and until the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, the Company shall have no obligation to
comply with the provisions of this Section 4.5 (other than Section
4.5(b)(iv)-(vi)); provided that the Company covenants and agrees that it shall
comply with this Section 4.5 as soon as practicable after the date that it
becomes subject to such reporting requirements.




(b)

Registration.




(i)

Subject to the terms and conditions of this Agreement, the Company covenants and
agrees that as promptly as practicable after the date that the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act
(and in any event no later than 30 days thereafter), the Company shall prepare
and file with the SEC a Shelf Registration Statement covering all Registrable
Securities (or otherwise designate an existing Shelf Registration Statement
filed with the SEC to cover the Registrable Securities), and, to the extent the
Shelf Registration Statement has not theretofore been declared effective or is
not automatically effective upon such filing, the Company shall use reasonable
best efforts to cause such Shelf Registration Statement to be declared or become
effective and to keep such Shelf Registration Statement continuously effective
and in compliance with the Securities Act and usable for resale of such
Registrable Securities for a period from the date of its initial effectiveness
until such time as there are no Registrable Securities remaining (including by
refiling such Shelf Registration Statement (or a new Shelf Registration
Statement) if the initial Shelf Registration Statement expires).
 Notwithstanding the foregoing, if the Company is not eligible to file a
registration statement on Form S-3, then the Company shall not be obligated to
file a Shelf Registration Statement unless and until requested to do so in
writing by the Investor.




(ii)

Any registration pursuant to Section 4.5(b)(i) shall be effected by means of a
shelf registration on an appropriate form under Rule 415 under the Securities
Act (a “Shelf Registration Statement”).  If the Investor or any other Holder
intends to distribute any Registrable Securities by means of an underwritten
offering it shall promptly so advise the Company and the Company shall take all
reasonable steps to facilitate such distribution, including the actions required
pursuant to Section 4.5(d); provided that the Company shall not be required to
facilitate an underwritten offering of Registrable Securities unless the
expected gross proceeds from such offering exceed (i) 2% of the initial
aggregate liquidation preference of the Preferred Shares if such initial
aggregate liquidation preference is less than $2 billion and (ii) $200 million
if the initial aggregate liquidation preference of the Preferred Shares is equal
to or greater than $2 billion. The lead underwriters in any such distribution
shall be selected by the Holders of a majority





-18-







--------------------------------------------------------------------------------







of the Registrable Securities to be distributed; provided that to the extent
appropriate and permitted under applicable law, such Holders shall consider the
qualifications of any broker-dealer Affiliate of the Company in selecting the
lead underwriters in any such distribution.




(iii)

The Company shall not be required to effect a registration (including a resale
of Registrable Securities from an effective Shelf Registration Statement) or an
underwritten offering pursuant to Section 4.5(b):  (A) with respect to
securities that are not Registrable Securities; or (B) if the Company has
notified the Investor and all other Holders that in the good faith judgment of
the Board of Directors, it would be materially detrimental to the Company or its
securityholders for such registration or underwritten offering to be effected at
such time, in which event the Company shall have the right to defer such
registration for a period of not more than 45 days after receipt of the request
of the Investor or any other Holder; provided that such right to delay a
registration or underwritten offering shall be exercised by the Company (1) only
if the Company has generally exercised (or is concurrently exercising) similar
black-out rights against holders of similar securities that have registration
rights and (2) not more than three times in any 12-month period and not more
than 90 days in the aggregate in any 12-month period.




(iv)

If during any period when an effective Shelf Registration Statement is not
available. the Company proposes to register any of its equity securities, other
than a registration pursuant to Section 4.5(b)(i) or a Special Registration, and
the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company will give
prompt written notice to the Investor and all other Holders of its intention to
effect such a registration (but in no event less than ten days prior to the
anticipated filing date) and will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten business days after the date of the Company’s
notice (a “Piggyback Registration”).  Any such person that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration.  The Company may terminate or
withdraw any registration under this Section 4.5(b)(iv) prior to the
effectiveness of such registration, whether or not Investor or any other Holders
have elected to include Registrable Securities in such registration.




(v)

If the registration referred to in Section 4.5(b)(iv) is proposed to be
underwritten. the Company will so advise Investor and all other Holders as a
part of the written notice given pursuant to Section 4.5(b)(iv). In such event,
the right of Investor and all other Holders to registration pursuant to Section
4.5(b) will be conditioned upon such persons’ participation in such underwriting
and the inclusion of such person’s Registrable Securities in the underwriting if
such securities are of the same class of securities as the securities to be
offered in the underwritten offering, and each such person will (together with
the Company and the other persons distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with





-19-







--------------------------------------------------------------------------------







the underwriter or underwriters selected for such underwriting by the Company;
provided that the Investor (as opposed to other Holders) shall not be required
to indemnify any person in connection with any registration.  If any
participating person disapproves of the terms of the underwriting, such person
may elect to withdraw therefrom by written notice to the Company, the managing
underwriters and the Investor (if the Investor is participating in the
underwriting).




(vi)

If either (x) the Company grants “piggyback” registration rights to one or more
third parties to include their securities in an underwritten offering under the
Shelf Registration Statement pursuant to Section 4.5(b)(ii) or (y) a Piggyback
Registration under Section 4.5(b)(iv) relates to an underwritten offering on
behalf of the Company, and in either case the managing underwriters advise the
Company that in their reasonable opinion the number of securities requested to
be included in such offering exceeds the number which can be sold without
adversely affecting the marketability of such offering (including an adverse
effect on the per share offering price), the Company will include in such
offering only such number of securities that in the reasonable opinion of such
managing underwriters can be sold without adversely affecting the marketability
of the offering (including an adverse effect on the per share offering price),
which securities will be so included in the following order of priority:  (A)
first, in the case of a Piggyback Registration under Section 4.5(b)(iv), the
securities the Company proposes to sell, (B) then the Registrable Securities of
the Investor and all other Holders who have requested inclusion of Registrable
Securities pursuant to Section 4.5(b)(ii) or Section 4.5(b)(iv), as applicable,
pro rata on the basis of the aggregate number of such securities or shares owned
by each such person and (C) lastly, any other securities of the Company that
have been requested to be so included, subject to the terms of this Agreement;
provided, however, that if the Company has, prior to the Signing Date, entered
into an agreement with respect to its securities that is inconsistent with the
order of priority contemplated hereby then it shall apply the order of priority
in such conflicting agreement to the extent that it would otherwise result in a
breach under such agreement.




(c)

Expenses of Registration.  All Registration Expenses incurred in connection with
any registration, qualification or compliance hereunder shall be borne by the
Company.  All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the holders of the securities so registered pro rata
on the basis of the aggregate offering or sale price of the securities so
registered.




(d)

Obligations of the Company. Whenever required to effect the registration of any
Registrable Securities or facilitate the distribution of Registrable Securities
pursuant to an effective Shelf Registration Statement, the Company shall, as
expeditiously as reasonably practicable:




(i)

Prepare and file with the SEC a prospectus supplement or post-effective
amendment with respect to a proposed offering of Registrable Securities pursuant
to an effective registration statement, subject to Section 4.5(d), keep such
registration





-20-







--------------------------------------------------------------------------------







statement effective and keep such prospectus supplement current until the
securities described therein are no longer Registrable Securities.




(ii)

Prepare and file with the SEC such amendments and supplements to the applicable
registration statement and the prospectus or prospectus supplement used in
connection with such registration statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement.




(iii)

Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.




(iv)

Use its reasonable best efforts to register and qualify the securities covered
by such registration statement under such other securities or Blue Sky laws of
such jurisdictions as shall be reasonably requested by the Holders or any
managing underwriter(s), to keep such registration or qualification in effect
for so long as such registration statement remains in effect, and to take any
other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to tile a general consent
to service of process in any such states or jurisdictions.




(v)

Notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.




(vi)

Give written notice to the Holders:




(A)

when any registration statement filed pursuant to Section 4.5(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;




(B)

of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;








-21-







--------------------------------------------------------------------------------







(C)

of the issuance by the SEC of any stop order suspending the effectiveness of any
registration statement or the initiation of any proceedings for that purpose;




(D)

of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the applicable Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;




(E)

of the happening of any event that requires the Company to make changes in any
effective registration statement or the prospectus related to the registration
statement in order to make the statements therein not misleading (which notice
shall be accompanied by an instruction to suspend the use of the prospectus
until the requisite changes have been made); and




(F)

if at any time the representations and warranties of the Company contained in
any underwriting agreement contemplated by Section 4.5(d)(x) cease to be true
and correct.




(vii)

Use its reasonable best efforts to prevent the issuance or obtain the withdrawal
of any order suspending the effectiveness of any registration statement referred
to in Section 4.5(d)(vi)(C) at the earliest practicable time.




(viii)

Upon the occurrence of any event contemplated by Section 4.5(d)(v) or
4.5(d)(vi)(E), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters.
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  If the Company
notifies the Holders in accordance with Section 4.5(d)(vi)(E) to suspend the use
of the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holders’ or underwriters’ possession.  The total number of days that any
such suspension may be in effect in any 12-month period shall not exceed 90
days.




(ix)

Use reasonable best efforts to procure the cooperation of the Company’s transfer
agent in settling any offering or sale of Registrable Securities, including with
respect to the transfer of physical stock certificates into book-entry form in
accordance with any procedures reasonably requested by the Holders or any
managing underwriter(s).




(x)

If an underwritten offering is requested pursuant to Section 4.5(b)(ii), enter
into an underwriting agreement in customary form, scope and substance and take
all





-22-







--------------------------------------------------------------------------------







such other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows”, similar sales events and other
marketing activities), (A) make such representations and warranties to the
Holders that are selling stockholders and the managing underwriter(s), if any,
with respect to the business of the Company and its subsidiaries, and the Shelf
Registration Statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in customary form,
substance and scope, and, if true, confirm the same if and when requested, (B)
use its reasonable best efforts to furnish the underwriters with opinions of
counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (C) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company and, if necessary, any other independent certified public accountants of
any business acquired by the Company for which financial statements and
financial data are included in the Shelf Registration Statement) who have
certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort’ letters, (D) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings (provided that the Investor shall not be obligated to
provide any indemnity), and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.




(xi)

Make available for inspection by a representative of Holders that are selling
stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative, managing underwriter(s),
attorney or accountant in connection with such Shelf Registration Statement.




(xii)

Use reasonable best efforts to cause all such Registrable Securities to be
listed on each national securities exchange on which similar securities issued
by the Company are then listed or, if no similar securities issued by the
Company are then listed on any national securities exchange, use its reasonable
best efforts to cause all such








-23-







--------------------------------------------------------------------------------







Registrable Securities to be listed on such securities exchange as the Investor
may designate.




(xiii)

If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.




(xiv)

Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.




(e)

Suspension of Sales.  Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable use of
such registration statement, prospectus or prospectus supplement, the Investor
and each Holder of Registrable Securities shall forthwith discontinue
disposition of Registrable Securities until the Investor and/or Holder has
received copies of a supplemented or amended prospectus or prospectus
supplement. or until the Investor and/or such Holder is advised in writing by
the Company that the use of the prospectus and, if applicable, prospectus
supplement may be resumed, and, if so directed by the Company, the Investor
and/or such Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in the Investor and/or such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice. The total number of days that any such suspension may be in effect in
any 12-month period shall not exceed 90 days.




(f)

Termination of Registration Rights.  A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners. members and former
members) shall not be available unless such securities are Registrable
Securities.




(g)

Furnishing Information.




(i)

Neither the Investor nor any Holder shall use any free writing prospectus (as
defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.




(ii)

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Section 4.5(d) that Investor and/or the selling Holders and
the underwriters, if any, shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of





-24-







--------------------------------------------------------------------------------







disposition of such securities as shall be required to effect the registered
offering of their Registrable Securities.




(h)

Indemnification.




(i)

The Company agrees to indemnify each Holder and, if a Holder is a person other
than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals incurred in connection with investigating, defending, settling,
compromising or paying any such losses, claims, damages, actions, liabilities,
costs and expenses), joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (A) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), in reliance upon and in conformity
with information regarding such Indemnitee or its plan of distribution or
ownership interests which was furnished in writing to the Company by such
Indemnitee for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (B) offers or sales effected by or on
behalf of such Indemnitee “by means of” (as defined in Rule 159A) a “free
writing prospectus” (as defined in Rule 405) that was not authorized in writing
by the Company.




(ii)

If the indemnification provided for in Section 4.5(h)(i) is unavailable to an
Indemnitee with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the Company, in lieu of indemnifying such
Indemnitee, shall contribute to the amount paid or payable by such Indemnitee as
a result of such losses, claims, damages, actions, liabilities, costs or
expenses in such proportion as is appropriate to reflect the relative fault of
the Indemnitee, on the one hand, and the Company, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, actions, liabilities, costs or expenses as well as any other
relevant





-25-







--------------------------------------------------------------------------------







equitable considerations.  The relative fault of the Company, on the one hand,
and of the Indemnitee, on the other hand, shall be determined by reference to,
among other factors, whether the untrue statement of a material fact or omission
to state a material fact relates to information supplied by the Company or by
the Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 4.5(h)(ii) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4.5(h)(i).  No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.




(i)

Assignment of Registration Rights.  The rights of the Investor to registration
of Registrable Securities pursuant to Section 4.5(b) may be assigned by the
Investor to a transferee or assignee of Registrable Securities with a
liquidation preference or, in the case of the Warrant, the liquidation
preference of the underlying shares of Warrant Preferred Stock, no less than an
amount equal to (i) 2% of the initial aggregate liquidation preference of the
Preferred Shares if such initial aggregate liquidation preference is less than
$2 billion and (ii) $200 million if the initial aggregate liquidation preference
of the Preferred Shares is equal to or greater than $2 billion; provided,
however, the transferor shall, within ten days after such transfer, furnish to
the Company written notice of the name and address of such transferee or
assignee and the number and type of Registrable Securities that are being
assigned.




(j)

Clear Market.  With respect to any underwritten offering of Registrable
Securities by the Investor or other Holders pursuant to this Section 4.5, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering any preferred stock of the Company or any securities
convertible into or exchangeable or exercisable for preferred stock of the
Company, during the period not to exceed ten days prior and 60 days following
the effective date of such offering or such longer period up to 90 days as may
be requested by the managing underwriter for such underwritten offering.  The
Company also agrees to cause such of its directors and senior executive officers
to execute and deliver customary lock-up agreements in such form and for such
time period up to 90 days as may be requested by the managing underwriter.
 “Special Registration” means the registration of (A) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or successor form) or (B) shares of equity securities and/or options or
other rights in respect thereof to be offered to directors, members of
management, employees, consultants, customers, lenders or vendors of the Company
or Company Subsidiaries or in connection with dividend reinvestment plans.




(k)

Rule 144; Rule 144A.  With a view to making available to the Investor and
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:





-26-







--------------------------------------------------------------------------------







(i)

make and keep public information available, as those terms are understood and
defined in Rule 144(c)(1) or any similar or analogous rule promulgated under the
Securities Act, at all times after the Signing Date;




(ii)

(A) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act, and (B) if at any time the
Company is not required to file such reports, make available, upon the request
of any Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) under the Securities
Act);




(iii)

so long as the Investor or a Holder owns any Registrable Securities, furnish to
the Investor or such Holder forthwith upon request: a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act, and of the Exchange Act; a copy of the most recent annual or
quarterly report of the Company; and such other reports and documents as the
Investor or Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such securities to the public
without registration; and




(iv)

take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act.




(l)

As used in this Section 4.5, the following terms shall have the following
respective meanings:




(i)

“Holder” means the Investor and any other holder of Registrable Securities to
whom the registration rights conferred by this Agreement have been transferred
in compliance with Section 4.5(h) hereof.




(ii)

“Holders’ Counsel” means one counsel for the selling Holders chosen by Holders
holding a majority interest in the Registrable Securities being registered.




(iii)

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (A) filing a registration statement or amendment
thereto in compliance with the Securities Act and applicable rules and
regulations thereunder, and the declaration or ordering of effectiveness of such
registration statement or amendment thereto or (B) filing a prospectus and/or
prospectus supplement in respect of an appropriate effective registration
statement on Form S-3.




(iv)

“Registrable Securities” means (A) all Preferred Shares, (B) the Warrant
(subject to Section 4.5(q)) and (C) any equity securities issued or issuable
directly or indirectly with respect to the securities referred to in the
foregoing clauses (A) or (B) by way of conversion, exercise or exchange thereof,
including the Warrant Shares, or share dividend or share split or in connection
with a combination of shares, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other





-27-







--------------------------------------------------------------------------------







Reorganization, provided that, once issued, such securities will not be
Registrable Securities when (1) they are sold pursuant to an effective
registration statement under the Securities Act, (2) except as provided below in
Section 4.5(p), they may be sold pursuant to Rule 144 without limitation
thereunder on volume or manner of sale, (3) they shall have ceased to be
outstanding or (4) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities.  No Registrable Securities may be registered under more than one
registration statement at any one time.




(v)

“Registration Expenses” mean all expenses incurred by the Company in effecting
any registration pursuant to this Agreement (whether or not any registration or
prospectus becomes effective or final) or otherwise complying with its
obligations under this Section 4.5, including all registration, filing and
listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Holders’ Counsel, and
expenses of the Company’s independent accountants in connection with any regular
or special reviews or audits incident to or required by any such registration,
but shall not include Selling Expenses.




(vi)

“Rule 144”, “Rule 144A”, “Rule 159A”, “Rule 405” and “Rule 415” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.




(vii)

“Selling Expenses” mean all discounts, selling commissions and stock transfer
taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).




(m)

At any time, any holder of Securities (including any Holder) may elect to
forfeit its rights set forth in this Section 4.5 from that date forward;
provided, that a Holder forfeiting such rights shall nonetheless be entitled to
participate under Section 4.5(b)(iv) – (vi) in any Pending Underwritten Offering
to the same extent that such Holder would have been entitled to if the holder
had not withdrawn; and provided, further, that no such forfeiture shall
terminate a Holder’s rights or obligations under Section 4.5(g) with respect to
any prior registration or Pending Underwritten Offering.  “Pending Underwritten
Offering” means, with respect to any Ilolder forfeiting its rights pursuant to
this Section 4.5(m), any underwritten offering of Registrable Securities in
which such Holder has advised the Company of its intent to register its
Registrable Securities either pursuant to Section 4.5(b)(ii) or 4.5(b)(iv) prior
to the date of such Holder’s forfeiture.




(n)

Specific Performance.  The parties hereto acknowledge that there would be no
adequate remedy at law if the Company fails to perform any of its obligations
under this Section 4.5 and that the Investor and the Holders from time to time
may be irreparably harmed by any such failure. and accordingly agree that the
Investor and such Holders, in addition to any other remedy to which they may be
entitled at law or in equity, to the fullest extent permitted and





-28-







--------------------------------------------------------------------------------







enforceable under applicable law shall be entitled to compel specific
performance of the obligations of the Company under this Section 4.5 in
accordance with the terms and conditions of this Section 4.5.




(o)

No Inconsistent Agreements.  The Company shall not, on or after the Signing
Date, enter into any agreement with respect to its securities that may impair
the rights granted to the Investor and the Holders under this Section 4.5 or
that otherwise conflicts with the provisions hereof in any manner that may
impair the rights granted to the Investor and the Holders under this Section
4.5.  In the event the Company has, prior to the Signing Date, entered into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Investor and the Holders under this Section 4.5 (including
agreements that are inconsistent with the order of priority contemplated by
Section 4.5(b)(vi)) or that may otherwise conflict with the provisions hereof.
the Company shall use its reasonable best efforts to amend such agreements to
ensure they are consistent with the provisions of this Section 4.5.




(p)

Certain Offerings by the Investor.  In the case of any securities held by the
Investor that cease to be Registrable Securities solely by reason of clause (2)
in the definition of “Registrable Securities,” the provisions of Sections
4.5(b)(ii), clauses (iv), (ix) and (x)-(xii) of Section 4.5(d), Section 4.5(h)
and Section 4.5(j) shall continue to apply until such securities otherwise cease
to be Registrable Securities. In any such case, an “underwritten” offering or
other disposition shall include any distribution of such securities on behalf of
the Investor by one or more broker-dealers, an “underwriting agreement” shall
include any purchase agreement entered into by such broker-dealers, and any
“registration statement” or “prospectus” shall include any offering document
approved by the Company and used in connection with such distribution.




(q)

Registered Sales of the Warrant.  The Holders agree to sell the Warrant or any
portion thereof under the Shelf Registration Statement only beginning 30 days
after notifying the Company of any such sale, during which 30-day period the
Investor and all Holders of the Warrant shall take reasonable steps to agree to
revisions to the Warrant to permit a public distribution of the Warrant,
including entering into a warrant agreement and appointing a warrant agent.




4.6

Depositary Shares.  Upon request by the Investor at any time following the
Closing Date. the Company shall promptly enter into a depositary arrangement,
pursuant to customary agreements reasonably satisfactory to the Investor and
with a depositary reasonably acceptable to the Investor, pursuant to which the
Preferred Shares or the Warrant Shares may be deposited and depositary shares,
each representing a fraction of a Preferred Share or Warrant Share, as
applicable, as specified by the Investor, may be issued. From and after the
execution of any such depositary arrangement, and the deposit of any Preferred
Shares or Warrant Shares, as applicable, pursuant thereto, the depositary shares
issued pursuant thereto shall be deemed “Preferred Shares”, “Warrant Shares”
and, as applicable, “Registrable Securities” for purposes of this Agreement.




4.7

Restriction on Dividends and Repurchases.





-29-







--------------------------------------------------------------------------------







(a)

Prior to the earlier of (x) the third anniversary of the Closing Date and (y)
the date on which all of the Preferred Shares and Warrant Shares have been
redeemed in whole or the Investor has transferred all of the Preferred Shares
and Warrant Shares to third parties which are not Affiliates of the Investor,
neither the Company nor any Company Subsidiary shall, without the consent of the
Investor, declare or pay any dividend or make any distribution on capital stock
or other equity securities of any kind of the Company or any Company Subsidiary
(other than (i) regular quarterly cash dividends of not more than the amount of
the last quarterly cash dividend per share declared or, if lower, announced to
its holders of Common Stock an intention to declare, on the Common Stock prior
to November 17, 2008, as adjusted for any stock split, stock dividend. reverse
stock split, reclassification or similar transaction, (ii) dividends payable
solely in shares of Common Stock, (iii) regular dividends on shares of preferred
stock in accordance with the terms thereof and which are permitted under the
terms of the Preferred Shares and the Warrant Shares, (iv) dividends or
distributions by any wholly-owned Company Subsidiary or (v) dividends or
distributions by any Company Subsidiary required pursuant to binding contractual
agreements entered into prior to November 1 7, 2008).




(b)

During the period beginning on the third anniversary of the Closing Date and
ending on the earlier of (i) the tenth anniversary of the Closing Date and (ii)
the date on which all of the Preferred Shares and Warrant Shares have been
redeemed in whole or the Investor has transferred all of the Preferred Shares
and Warrant Shares to third parties which are not Affiliates of the Investor,
neither the Company nor any Company Subsidiary shall, without the consent of the
Investor, (A) pay any per share dividend or distribution on capital stock or
other equity securities of any kind of the Company at a per annum rate that is
in excess of 103% of the aggregate per share dividends and distributions for the
immediately prior fiscal year (other than regular dividends on shares of
preferred stock in accordance with the terms thereof and which are permitted
under the terms of the Preferred Shares and the Warrant Shares); provided that
no increase in the aggregate amount of dividends or distributions on Common
Stock shall be permitted as a result of any dividends or distributions paid in
shares of Common Stock, any stock split or any similar transaction or (B) pay
aggregate dividends or distributions on capital stock or other equity securities
of any kind of any Company Subsidiary that is in excess of 103% of the aggregate
dividends and distributions paid for the immediately prior fiscal year (other
than in the case of this clause (B), (1) regular dividends on shares of
preferred stock in accordance with the terms thereof and which are permitted
under the terms of the Preferred Shares and the Warrant Shares, (2) dividends or
distributions by any wholly-owned Company Subsidiary, (3) dividends or
distributions by any Company Subsidiary required pursuant to binding contractual
agreements entered into prior to November 17, 2008) or (4) dividends or
distributions on newly issued shares of capital stock for cash or other
property.




(c)

Prior to the earlier of (x) the tenth anniversary of the Closing Date and (y)
the date on which all of the Preferred Shares and Warrant Shares have been
redeemed in whole or the Investor has transferred all of the Preferred Shares
and Warrant Shares to third parties which are not Affiliates of the Investor,
neither the Company nor any Company Subsidiary shall, without the consent of the
Investor, redeem, purchase or acquire any shares of Common Stock or other
capital stock or other equity securities of any kind of the Company or any
Company Subsidiary, or any trust preferred securities issued by the Company or
any Affiliate of the Company, other





-30-







--------------------------------------------------------------------------------







than (i) redemptions. purchases or other acquisitions of the Preferred Shares
and Warrant Shares, (ii) in connection with the administration of any employee
benefit plan in the ordinary course of business and consistent with past
practice, (iii) the acquisition by the Company or any of the Company
Subsidiaries of record ownership in Junior Stock or Parity Stock for the
beneficial ownership of any other persons (other than the Company or any other
Company Subsidiary), including as trustees or custodians, (iv) the exchange or
conversion of Junior Stock for or into other Junior Stock or of Parity Stock or
trust preferred securities for or into other Parity Stock (with the same or
lesser aggregate liquidation amount) or Junior Stock, in each case set forth in
this clause (iv), solely to the extent required pursuant to binding contractual
agreements entered into prior to the Signing Date or any subsequent agreement
for the accelerated exercise, settlement or exchange thereof for Common Stock
(clauses (ii) and (iii), collectively, the “Permitted Repurchases”), (v)
redemptions of securities held by the Company or any wholly-owned Company
Subsidiary or (vi) redemptions, purchases or other acquisitions of capital stock
or other equity securities of any kind of any Company Subsidiary required
pursuant to binding contractual agreements entered into prior to November 17,
2008.




(d)

Until such time as the Investor ceases to own any Preferred Shares or Warrant
Shares, the Company shall not repurchase any Preferred Shares or Warrant Shares
from any holder thereof whether by means of open market purchase, negotiated
transaction, or otherwise, other than Permitted Repurchases, unless it offers to
repurchase a ratable portion of the Preferred Shares or Warrant Shares, as the
case may be, then held by the Investor on the same terms and conditions.




(e)

During the period beginning on the tenth anniversary of the Closing and ending
on the date on which all of the Preferred Shares and Warrant Shares have been
redeemed in whole or the Investor has transferred all of the Preferred Shares
and Warrant Shares to third parties which are not Affiliates of the Investor,
neither the Company nor any Company Subsidiary shall, without the consent of the
Investor, (i) declare or pay any dividend or make any distribution on capital
stock or other equity securities of any kind of the Company or any Company
Subsidiary; or (ii) redeem, purchase or acquire any shares of Common Stock or
other capital stock or other equity securities of any kind of the Company or any
Company Subsidiary, or any trust preferred securities issued by the Company or
any Affiliate of the Company, other than (A) redemptions, purchases or other
acquisitions of the Preferred Shares and Warrant Shares, (B) regular dividends
on shares of preferred stock in accordance with the terms thereof and which are
permitted under the terms of the Preferred Shares and the Warrant Shares, or (C)
dividends or distributions by any wholly-owned Company Subsidiary.




(f)

“Junior Stock” means Common Stock and any other class or series of stock of the
Company the terms of which expressly provide that it ranks junior to the
Preferred Shares as to dividend rights and/or as to rights on liquidation,
dissolution or winding up of the Company. “Parity Stock” means any class or
series of stock of the Company the terms of which do not expressly provide that
such class or series will rank senior or junior to the Preferred Shares as to
dividend rights and/or as to rights on liquidation, dissolution or winding up of
the Company (in each case without regard to whether dividends accrue
cumulatively or non-cumulatively).








-31-







--------------------------------------------------------------------------------







4.8

Executive Compensation.  Until such time as the Investor ceases to own any debt
or equity securities of the Company acquired pursuant to this Agreement or the
Warrant, the Company shall take all necessary action to ensure that its Benefit
Plans with respect to its Senior Executive Officers comply in all respects with
Section 111(b) of the EESA as implemented by any guidance or regulation
thereunder that has been issued and is in effect as of the Closing Date, and
shall not adopt any new Benefit Plan with respect to its Senior Executive
Officers that does not comply therewith.  “Senior Executive Officers” means the
Company’s “senior executive officers” as defined in subsection 111(b)(3) of the
EESA and regulations issued thereunder, including the rules set forth in 31
C.F.R. Part 30.




4.9

Related Party Transactions.  Until such time as the Investor ceases to own any
Purchased Securities or Warrant Shares, the Company and the Company Subsidiaries
shall not enter into transactions with Affiliates or related persons (within the
meaning of Item 404 under the SEC’s Regulation S-K) unless (i) such transactions
are on terms no less favorable to the Company and the Company Subsidiaries than
could be obtained from an unaffiliated third party, and (ii) have been approved
by the audit committee of the Board of Directors or comparable body of
independent directors of the Company.




4.10

Bank and Thrift Holding Company Status.  If the Company is a Bank Holding
Company or a Savings and Loan Holding Company on the Signing Date, then the
Company shall maintain its status as a Bank Holding Company or Savings and Loan
Holding Company, as the case may be, for as long as the Investor owns any
Purchased Securities or Warrant Shares.  The Company shall redeem all Purchased
Securities and Warrant Shares held by the Investor prior to terminating its
status as a Bank Holding Company or Savings and Loan Holding Company, as
applicable. “Bank Holding Company” means a company registered as such with the
Board of Governors of the Federal Reserve System (the “Federal Reserve”)
pursuant to 12 U.S.C. § 1842 and the regulations of the Federal Reserve
promulgated thereunder.  “Savings and Loan Holding Company” means a company
registered as such with the Office of Thrift Supervision pursuant to 12 U.S.C. §
1467(a) and the regulations of the Office of Thrift Supervision promulgated
thereunder.




4.11

Predominantly Financial.  For as long as the Investor owns any Purchased
Securities or Warrant Shares. the Company. to the extent it is not itself an
insured depository institution, agrees to remain predominantly engaged in
financial activities.  A company is predominantly engaged in financial
activities if the annual gross revenues derived by the company and all
subsidiaries of the company (excluding revenues derived from subsidiary
depository institutions), on a consolidated basis, from engaging in activities
that are financial in nature or are incidental to a financial activity under
subsection (k) of Section 4 of the Bank Holding Company Act of 1956 (12 U.S.C.
1843(k)) represent at least 85 percent of the consolidated annual gross revenues
of the company.




Article V

Miscellaneous




5.1

Termination. This Agreement may be terminated at any time prior to the Closing:








-32-







--------------------------------------------------------------------------------







(a)

by either the Investor or the Company if the Closing shall not have occurred by
the 30th calendar day following the Signing Date; provided, however, that in the
event the Closing has not occurred by such 30th calendar day, the parties will
consult in good faith to determine whether to extend the term of this Agreement,
it being understood that the parties shall be required to consult only until the
fifth day after such 30th calendar day and not be under any obligation to extend
the term of this Agreement thereafter; provided, further, that the right to
terminate this Agreement under this Section 5.1(a) shall not be available to any
party whose breach of any representation or warranty or failure to perform any
obligation under this Agreement shall have caused or resulted in the failure of
the Closing to occur on or prior to such date; or




(b)

by either the Investor or the Company in the event that any Governmental Entity
shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; or




(c)

by the mutual written consent of the Investor and the Company.




In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.




5.2

Survival of Representations and Warranties.  All covenants and agreements, other
than those which by their terms apply in whole or in part after the Closing,
shall terminate as of the Closing. The representations and warranties of the
Company made herein or in any certificates delivered in connection with the
Closing shall survive the Closing without limitation.




5.3

Amendment.  No amendment of any provision of this Agreement will be effective
unless made in writing and signed by an officer or a duly authorized
representative of each party; provided that the Investor may unilaterally amend
any provision of this Agreement to the extent required to comply with any
changes after the Signing Date in applicable federal statutes.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.
 The rights and remedies herein provided shall be cumulative of any rights or
remedies provided by law.




5.4

Waiver of Conditions.  The conditions to each party’s obligation to consummate
the Purchase are for the sole benefit of such party and may be waived by such
party in whole or in part to the extent permitted by applicable law. No waiver
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party that makes express reference to the provision or provisions
subject to such waiver.




5.5

Governing Law: Submission to Jurisdiction, Etc.  This Agreement will be governed
by and construed in accordance with the federal law of the United States if and
to





-33-







--------------------------------------------------------------------------------







the extent such law is applicable, and otherwise in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State.  Each of the parties hereto agrees (a) to submit to the
exclusive jurisdiction and venue of the United States District Court for the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the Warrant or the transactions contemplated hereby or thereby, and
(b) that notice may be served upon (i) the Company at the address and in the
manner set forth for notices to the Company in Section 5.6 and (ii) the Investor
in accordance with federal law.  To the extent permitted by applicable law, each
of the parties hereto hereby unconditionally waives trial by jury in any civil
legal action or proceeding relating to this Agreement or the Warrant or the
transactions contemplated hereby or thereby.




5.6

Notices.  Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service.  All notices to the Company shall be delivered as set forth in Schedule
A, or pursuant to such other instruction as may be designated in writing by the
Company to the Investor.  All notices to the Investor shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the Investor to the Company.




If to the Investor:




United States Department of the Treasury

1500 Pennsylvania Avenue, NW, Room 2312

Washington, D.C. 2 0220

Attention:  Assistant General Counsel (Banking and Finance) Facsimile:  (202)
622-1974




5.7

Definitions




(a)

When a reference is made in this Agreement to a subsidiary of a person, the term
“subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.




(b)

The term “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or





-34-







--------------------------------------------------------------------------------







policies of such person. whether through the ownership of voting securities by
contract or otherwise.




(c)

The terms “knowledge of the Company” or “Company’s knowledge” mean the actual
knowledge after reasonable and due inquiry of the “officers” (as such term is
defined in Rule 3b-2 under the Exchange Act, but excluding any Vice President or
Secretary) of the Company.




5.8

Assignment.  Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other party, and any attempt to
assign any right, remedy, obligation or liability hereunder without such consent
shall be void, except (a) an assignment, in the case of a merger, consolidation,
statutory share exchange or similar transaction that requires the approval of
the Company’s stockholders (a “Business Combination”) where such party is not
the surviving entity, or a sale of substantially all of its assets, to the
entity which is the survivor of such Business Combination or the purchaser in
such sale and (b) as provided in Sections 3.5 and 4.5.




5.9

Severability.  If any provision of this Agreement or the Warrant, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable. the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.




5.10

No Third Party Beneficiaries.  Nothing contained in this Agreement, expressed or
implied, is intended to confer upon any person or entity other than the Company
and the Investor any benefit, right or remedies, except that the provisions of
Section 4.5 shall inure to the benefit of the persons referred to in that
Section.







* * *








-35-







--------------------------------------------------------------------------------







ANNEX A




FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK







[SEE ATTACHED]














--------------------------------------------------------------------------------







ANNEX B

 

FORM OF CERTIFICATE OF DESIGNATIONS

FOR WARRANT PREFERRED STOCK







[SEE ATTACHED]

















--------------------------------------------------------------------------------







ANNEX A




FORM OF [CERTIFICATE OF DESIGNATIONS]




OF

FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES [·]




OF

[·]




[Insert name of Issuer], a [corporation/bank/banking association] organized and
existing under the laws of the [Insert jurisdiction of organization] (the
“Issuer”), in accordance with the provisions of Section[s] [·] of the [Insert
applicable statute] thereof, does hereby certify:




The board of directors of the Issuer (the “Board of Directors”) or an applicable
committee of the Board of Directors, in accordance with the [[certificate of
incorporation/articles of association] and bylaws] of the Issuer and applicable
law, adopted the following resolution on [·] creating a series of [·] shares of
Preferred Stock of the Issuer designated as “Fixed Rate Cumulative Perpetual
Preferred Stock, Series [·]”.




RESOLVED, that pursuant to the provisions of the [[certificate of
incorporation/articles of association] and the bylaws] of the Issuer and
applicable law, a series of Preferred Stock, par value $[·] per share, of the
Issuer be and hereby is created, and that the designation and number of shares
of such series, and the voting and other powers, preferences and relative,
participating, optional or other rights, and the qualifications, limitations and
restrictions thereof, of the shares of such series, are as follows:




Part 1.  Designation and Number of Shares.  There is hereby created out of the
authorized and unissued shares of preferred stock of the Issuer a series of
preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred
Stock, Series [·]” (the “Designated Preferred Stock”). The authorized number of
shares of Designated Preferred Stock shall be [·].




Part 2.  Standard Provisions.  The Standard Provisions contained in Schedule A
attached hereto are incorporated herein by reference in their entirety and shall
be deemed to be a part of this [Certificate of Designations] to the same extent
as if such provisions had been set forth in full herein.




Part. 3.  Definitions.  The following terms are used in this [Certificate of
Designations] (including the Standard Provisions in Schedule A hereto) as
defined below:




(a)

“Common Stock” means the common stock, par value $[·] per share, of the Issuer.




(b)

“Dividend Payment Date” means February 15, May 15, August 15 and November 15 of
each year.








1







--------------------------------------------------------------------------------







(c)

“Junior Stock” means the Common Stock, [Insert titles of any existing Junior
Stock] and any other class or series of stock of the Issuer the terms of which
expressly provide that it ranks junior to Designated Preferred Stock as to
dividend rights and/or as to rights on liquidation, dissolution or winding up of
the Issuer.




(d)

“Liquidation Amount” means $[1,000]1 per share of Designated Preferred Stock.




(e)

“Minimum Amount” means $[Insert $ amount equal to 25% of the aggregate value of
the Designated Preferred Stock issued on the Original Issue Date].




(f)

“Parity Stock” means any class or series of stock of the Issuer (other than
Designated Preferred Stock) the terms of which do not expressly provide that
such class or series will rank senior or junior to Designated Preferred Stock as
to dividend rights and/or as to rights on liquidation, dissolution or winding up
of the Issuer (in each case without regard to whether dividends accrue
cumulatively or non-cumulatively).  Without limiting the foregoing, Parity Stock
shall include the Issuer’s [Insert title(s) of existing classes or series of
Parity Stock].




(g)

“Signing Date” means [Insert date of applicable securities purchase agreement].




Part.  4. Certain Voting Matters.  [To be inserted if the Charter provides for
voting in proportion to liquidation preferences:  Whether the vote or consent of
the holders of a plurality, majority or other portion of the shares of
Designated Preferred Stock and any Voting Parity Stock has been cast or given on
any matter on which the holders of shares of Designated Preferred Stock are
entitled to vote shall be determined by the Issuer by reference to the specified
liquidation amount of the shares voted or covered by the consent as if the
Issuer were liquidated on the record date for such vote or consent, if any, or,
in the absence of a record date, on the date for such vote or consent.  For
purposes of determining the voting rights of the holders of Designated Preferred
Stock under Section 7 of the Standard Provisions forming part of this
[Certificate of Designations], each holder will be entitled to one vote for each
$1,000 of liquidation preference to which such holder’s shares are entitled.]
 [To be inserted if the Charter does not provide for voting in proportion to
liquidation preferences:  Holders of shares of Designated Preferred Stock will
be entitled to one vote for each such share on any matter on which holders of
Designated Preferred Stock are entitled to vote, including any action by written
consent.]




[Remainder o f Page Intentionally Left Blank]

1 If Issuer desires to issue shares with a higher dollar amount liquidation
preference, liquidation preference references will be modified accordingly. In
such case (in accordance with Section 4.6 of the Securities Purchase Agreement),
the issuer will be required to enter into a deposit agreement.





2







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, [Insert name of Issuer] has caused this [Certificate of
Designations] to be signed by [·], its [·], this [·] day of [·].




[Insert name of issuer]




By:  

Name:

Title:





3







--------------------------------------------------------------------------------







Schedule A




STANDARD PROVISIONS




Section 1.  General Matters.  Each share of Designated Preferred Stock shall be
identical in all respects to every other share of Designated Preferred Stock.
The Designated Preferred Stock shall be perpetual, subject to the provisions of
Section 5 of these Standard Provisions that form a part of the Certificate of
Designations.  The Designated Preferred Stock shall rank equally with Parity
Stock and shall rank senior to Junior Stock with respect to the payment of
dividends and the distribution of assets in the event of any dissolution,
liquidation or winding up of the Issuer.




Section 2.  Standard Definitions.  As used herein with respect to Designated
Preferred Stock:




(a)

“Applicable Dividend Rate” means (i) during the period from the Original Issue
Date to. but excluding, the first day of the first Dividend Period commencing on
or after the fifth anniversary of the Original Issue Date, 5% per annum and (ii)
from and after the first day of the first Dividend Period commencing on or after
the fifth anniversary of the Original Issue Date, 9% per annum.




(b)

“Appropriate Federal Banking Agency” means the “appropriate Federal banking
agency” with respect to the Issuer as defined in Section 3(q) of the Federal
Deposit Insurance Act (12 U.S.C. Section 1813(q)), or any successor provision.




(c)

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Issuer’s stockholders.




(d)

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.




(e)

“Bylaws” means the bylaws of the Issuer, as they may be amended from time to
time.




(f)

“Certificate of Designations” means the Certificate of Designations or
comparable instrument relating to the Designated Preferred Stock, of which these
Standard Provisions form a part, as it may be amended from time to time.




(g)

“Charter” means the Issuer’s certificate or articles of incorporation, articles
of association, or similar organizational document.




(h)

“Dividend Period” has the meaning set forth in Section 3(a).




(i)

“Dividend Record Date” has the meaning set forth in Section 3(a).




(j)

“Liquidation Preference” has the meaning set forth in Section 4(a).





A-1







--------------------------------------------------------------------------------







(k)

“Original Issue Date” means the date on which shares of Designated Preferred
Stock are first issued.




(l)

“Preferred Director” has the meaning set forth in Section 7(b).




(m)

“Preferred Stock” means any and all series of preferred stock of the Issuer,
including the Designated Preferred Stock.




(n)

“Qualified Equity Offering” means the sale and issuance for cash by the Issuer
to persons other than the Issuer or any of its subsidiaries after the Original
Issue Date of shares of perpetual Preferred Stock, Common Stock or any
combination of such stock, that, in each case, qualify as and may be included in
Tier 1 capital of the Issuer at the time of issuance under the applicable
risk-based capital guidelines of the Issuer’s Appropriate Federal Banking Agency
(other than any such sales and issuances made pursuant to agreements or
arrangements entered into, or pursuant to financing plans which were publicly
announced, on or prior to November 17, 2008).




(o)

“Standard Provisions” mean these Standard Provisions that form a part of the
Certificate of Designations relating to the Designated Preferred Stock.




(p)

“Successor Preferred Stock” has the meaning set forth in Section 5(a).




(q)

“Voting Parity Stock” means, with regard to any matter as to which the holders
of Designated Preferred Stock are entitled to vote as specified in Sections 7(a)
and 7(b) of these Standard Provisions that form a part of the Certificate of
Designations, any and all series of Parity Stock upon which like voting rights
have been conferred and are exercisable with respect to such matter.




Section 3.  Dividends.




(a)

Rate.  Holders of Designated Preferred Stock shall be entitled to receive, on
each share of Designated Preferred Stock if, as and when declared by the Board
of Directors or any duly authorized committee of the Board of Directors, but
only out of assets legally available therefor, cumulative cash dividends with
respect to each Dividend Period (as defined below) at a rate per annum equal to
the Applicable Dividend Rate on (i) the Liquidation Amount per share of
Designated Preferred Stock and (ii) the amount of accrued and unpaid dividends
for any prior Dividend Period on such share of Designated Preferred Stock, if
any.  Such dividends shall begin to accrue and be cumulative from the Original
Issue Date, shall compound on each subsequent Dividend Payment Date (i.e., no
dividends shall accrue on other dividends unless and until the first Dividend
Payment Date for such other dividends has passed without such other dividends
having been paid on such date) and shall be payable quarterly in arrears on each
Dividend Payment Date, commencing with the first such Dividend Payment Date to
occur at least 20 calendar days after the Original Issue Date.  In the event
that any Dividend Payment Date would otherwise fall on a day that is not a
Business Day, the dividend payment due on that date will be postponed to the
next day that is a Business Day and no additional dividends will accrue as a
result of that postponement.  The period from and including any Dividend Payment
Date to, but excluding, the next Dividend Payment Date is a “Dividend Period”,
provided that the initial





A-2







--------------------------------------------------------------------------------







Dividend Period shall be the period from and including the Original Issue Date
to, but excluding, the next Dividend Payment Date.




Dividends that are payable on Designated Preferred Stock in respect of any
Dividend Period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months.  The amount of dividends payable on Designated Preferred
Stock on any date prior to the end of a Dividend Period, and for the initial
Dividend Period, shall be computed on the basis of a 360-day year consisting of
twelve 30-day months, and actual days elapsed over a 30-day month.




Dividends that are payable on Designated Preferred Stock on any Dividend Payment
Date will be payable to holders of record of Designated Preferred Stock as they
appear on the stock register of the Issuer on the applicable record date, which
shall be the 15th calendar day immediately preceding such Dividend Payment Date
or such other record date fixed by the Board of Directors or any duly authorized
committee of the Board of Directors that is not more than 60 nor less than 10
days prior to such Dividend Payment Date (each, a “Dividend Record Date”).  Any
such day that is a Dividend Record Date shall be a Dividend Record Date whether
or not such day is a Business Day.




Holders of Designated Preferred Stock shall not be entitled to any dividends,
whether payable in cash, securities or other property, other than dividends (if
any) declared and payable on Designated Preferred Stock as specified in this
Section 3 (subject to the other provisions of the Certificate of Designations).




(b)

Priority of Dividends.  So long as any share of Designated Preferred Stock
remains outstanding, no dividend or distribution shall be declared or paid on
the Common Stock or any other shares of Junior Stock (other than dividends
payable solely in shares of Common Stock) or Parity Stock, subject to the
immediately following paragraph in the case of Parity Stock, and no Common
Stock, Junior Stock or Parity Stock shall be, directly or indirectly, purchased,
redeemed or otherwise acquired for consideration by the Issuer or any of its
subsidiaries unless all accrued and unpaid dividends for all past Dividend
Periods, including the latest completed Dividend Period (including, if
applicable as provided in Section 3(a) above, dividends on such amount), on all
outstanding shares of Designated Preferred Stock have been or are
contemporaneously declared and paid in full (or have been declared and a sum
sufficient for the payment thereof has been set aside for the benefit of the
holders of shares of Designated Preferred Stock on the applicable record date).
 The foregoing limitation shall not apply to (i) redemptions, purchases or other
acquisitions of shares of Common Stock or other Junior Stock in connection with
the administration of any employee benefit plan in the ordinary course of
business and consistent with past practice; (ii) the acquisition by the Issuer
or any of its subsidiaries of record ownership in Junior Stock or Parity Stock
for the beneficial ownership of any other persons (other than the Issuer or any
of its subsidiaries), including as trustees or custodians; and (iii) the
exchange or conversion of Junior Stock for or into other Junior Stock or of
Parity Stock for or into other Parity Stock (with the same or lesser aggregate
liquidation amount) or Junior Stock, in each case, solely to the extent required
pursuant to binding contractual agreements entered into prior to the Signing
Date or any subsequent agreement for the accelerated exercise, settlement or
exchange thereof for Common Stock.








A-3







--------------------------------------------------------------------------------







When dividends are not paid (or declared and a sum sufficient for payment
thereof set aside for the benefit of the holders thereof on the applicable
record date) on any Dividend Payment Date (or. in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within a Dividend Period related to such Dividend
Payment Date) in full upon Designated Preferred Stock and any shares of Parity
Stock, all dividends declared on Designated Preferred Stock and all such Parity
Stock and payable on such Dividend Payment Date (or, in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within the Dividend Period related to such
Dividend Payment Date) shall be declared pro rata so that the respective amounts
of such dividends declared shall bear the same ratio to each other as all
accrued and unpaid dividends per share on the shares of Designated Preferred
Stock (including, if applicable as provided in Section 3(a) above, dividends on
such amount) and all Parity Stock payable on such Dividend Payment Date (or, in
the case of Parity Stock having dividend payment dates different from the
Dividend Payment Dates, on a dividend payment date falling within the Dividend
Period related to such Dividend Payment Date) (subject to their having been
declared by the Board of Directors or a duly authorized committee of the Board
of Directors out of legally available funds and including, in the case of Parity
Stock that bears cumulative dividends, all accrued but unpaid dividends) bear to
each other.  If the Board of Directors or a duly authorized committee of the
Board of Directors determines not to pay any dividend or a full dividend on a
Dividend Payment Date, the Issuer will provide written notice to the holders of
Designated Preferred Stock prior to such Dividend Payment Date.




Subject to the foregoing, and not otherwise, such dividends (payable in cash,
securities or other property) as may be determined by the Board of Directors or
any duly authorized committee of the Board of Directors may be declared and paid
on any securities, including Common Stock and other Junior Stock, from time to
time out of any funds legally available for such payment, and holders of
Designated Preferred Stock shall not be entitled to participate in any such
dividends.




Section 4.  Liquidation Rights.




(a)

Voluntary or Involuntary Liquidation.  In the event of any liquidation,
dissolution or winding up of the affairs of the Issuer. whether voluntary or
involuntary, holders of Designated Preferred Stock shall be entitled to receive
for each share of Designated Preferred Stock, out of the assets of the Issuer or
proceeds thereof (whether capital or surplus) available for distribution to
stockholders of the Issuer, subject to the rights of any creditors of the
Issuer, before any distribution of such assets or proceeds is made to or set
aside for the holders of Common Stock and any other stock of the Issuer ranking
junior to Designated Preferred Stock as to such distribution, payment in full in
an amount equal to the sum of (i) the Liquidation Amount per share and (ii) the
amount of any accrued and unpaid dividends (including, if applicable as provided
in Section 3(a) above, dividends on such amount), whether or not declared, to
the date of payment (such amounts collectively, the “Liquidation Preference”).




(b)

Partial Payment.  If in any distribution described in Section 4(a) above the
assets of the Issuer or proceeds thereof are not sufficient to pay in full the
amounts payable with respect to all outstanding shares of Designated Preferred
Stock and the corresponding amounts payable with respect of any other stock of
the Issuer ranking equally with Designated Preferred Stock as





A-4







--------------------------------------------------------------------------------







to such distribution, holders of Designated Preferred Stock and the holders of
such other stock shall share ratably in any such distribution in proportion to
the full respective distributions to which they are entitled.




(c)

Residual Distributions.  If the Liquidation Preference has been paid in full to
all holders of Designated Preferred Stock and the corresponding amounts payable
with respect of any other stock of the Issuer ranking equally with Designated
Preferred Stock as to such distribution has been paid in full, the holders of
other stock of the Issuer shall be entitled to receive all remaining assets of
the Issuer (or proceeds thereof) according to their respective rights and
preferences.




(d)

Merger, Consolidation and Sale of Assets Not Liquidation.  For purposes of this
Section 4, the merger or consolidation of the Issuer with any other corporation
or other entity, including a merger or consolidation in which the holders of
Designated Preferred Stock receive cash, securities or other property for their
shares, or the sale, lease or exchange (for cash, securities or other property)
of all or substantially all of the assets of the Issuer, shall not constitute a
liquidation, dissolution or winding up of the Issuer.




Section 5.  Redemption.




(a)

Optional Redemption.  Except as provided below, the Designated Preferred Stock
may not be redeemed prior to the first Dividend Payment Date falling on or after
the third anniversary of the Original Issue Date.  On or after the first
Dividend Payment Date falling on or after the third anniversary of the Original
Issue Date, the Issuer, at its option, subject to the approval of the
Appropriate Federal Banking Agency, may redeem, in whole or in part, at any time
and from time to time, out of funds legally available therefor, the shares of
Designated Preferred Stock at the time outstanding, upon notice given as
provided in Section 5(c) below, at a redemption price equal to the sum of (i)
the Liquidation Amount per share and (ii) except as otherwise provided below,
any accrued and unpaid dividends (including, if applicable as provided in
Section 3(a) above, dividends on such amount) (regardless of whether any
dividends are actually declared) to, but excluding, the date fixed for
redemption.




Notwithstanding the foregoing, prior to the first Dividend Payment Date falling
on or after the third anniversary of the Original Issue Date, the Issuer, at its
option, subject to the approval of the Appropriate Federal Banking Agency, may
redeem, in whole or in part, at any time and from time to time, the shares of
Designated Preferred Stock at the time outstanding, upon notice given as
provided in Section 5(c) below, at a redemption price equal to the sum of (i)
the Liquidation Amount per share and (ii) except as otherwise provided below,
any accrued and unpaid dividends (including, if applicable as provided in
Section 3(a) above, dividends on such amount) (regardless of whether any
dividends are actually declared) to, but excluding, the date fixed for
redemption: provided that (x) the Issuer (or any successor by Business
Combination) has received aggregate gross proceeds of not less than the Minimum
Amount (plus the “Minimum Amount” as defined in the relevant certificate of
designations for each other outstanding series of preferred stock of such
successor that was originally issued to the United States Department of the
Treasury (the “Successor Preferred Stock”) in connection with the troubled Asset
Relief Program Capital Purchase Program) from one or more Qualified Equity
Offerings (including Qualified Equity Offerings of such successor), and (y) the
aggregate





A-5







--------------------------------------------------------------------------------







redemption price of the Designated Preferred Stock (and any Successor Preferred
Stock) redeemed pursuant to this paragraph may not exceed the aggregate net cash
proceeds received by the Issuer (or any successor by Business Combination) from
such Qualified Equity Offerings (including Qualified Equity Offerings of such
successor).




The redemption price for any shares of Designated Preferred Stock shall be
payable on the redemption date to the holder of such shares against surrender of
the certificate(s) evidencing such shares to the Issuer or its agent. Any
declared but unpaid dividends payable on a redemption date that occurs
subsequent to the Dividend Record Date for a Dividend Period shall not be paid
to the holder entitled to receive the redemption price on the redemption date,
but rather shall be paid to the holder of record of the redeemed shares on such
Dividend Record Date relating to the Dividend Payment Date as provided in
Section 3 above.




(b)

No Sinking Fund.  The Designated Preferred Stock will not be subject to any
mandatory redemption, sinking fund or other similar provisions.  Holders of
Designated Preferred Stock will have no right to require redemption or
repurchase of any shares of Designated Preferred Stock.




(c)

Notice of Redemption.  Notice of every redemption of shares of Designated
Preferred Stock shall be given by first class mail, postage prepaid, addressed
to the holders of record of the shares to be redeemed at their respective last
addresses appearing on the books of the Issuer.  Such mailing shall be at least
30 days and not more than 60 days before the date fixed for redemption. Any
notice mailed as provided in this Subsection shall be conclusively presumed to
have been duly given, whether or not the holder receives such notice, but
failure duly to give such notice by mail, or any defect in such notice or in the
mailing thereof, to any holder of shares of Designated Preferred Stock
designated for redemption shall not affect the validity of the proceedings for
the redemption of any other shares of Designated Preferred Stock.
 Notwithstanding the foregoing, if shares of Designated Preferred Stock are
issued in book-entry form through The Depository Trust Company or any other
similar facility, notice of redemption may be given to the holders of Designated
Preferred Stock at such time and in any manner permitted by such facility.  Each
notice of redemption given to a holder shall state:  (1) the redemption date;
(2) the number of shares of Designated Preferred Stock to be redeemed and, if
less than all the shares held by such holder are to be redeemed, the number of
such shares to be redeemed from such holder; (3) the redemption price; and (4)
the place or places where certificates for such shares are to be surrendered for
payment of the redemption price.




(d)

Partial Redemption.  In case of any redemption of part of the shares of
Designated Preferred Stock at the time outstanding, the shares to be redeemed
shall be selected either pro rota or in such other manner as the Board of
Directors or a duly authorized committee thereof may determine to be fair and
equitable.  Subject to the provisions hereof, the Board of Directors or a duly
authorized committee thereof shall have full power and authority to prescribe
the terms and conditions upon which shares of Designated Preferred Stock shall
be redeemed from time to time.  If fewer than all the shares represented by any
certificate are redeemed, a new certificate shall be issued representing the
unredeemed shares without charge to the holder thereof.




(e)

Effectiveness of Redemption.  If notice of redemption has been duly given and if
on or before the redemption date specified in the notice all funds necessary for
the redemption





A-6







--------------------------------------------------------------------------------







have been deposited by the Issuer, in trust for the pro rota benefit of the
holders of the shares called for redemption, with a bank or trust company doing
business in the Borough of Manhattan.  The City of New York, and having a
capital and surplus of at least $500 million and selected by the Board of
Directors, so as to be and continue to be available solely therefor, then,
notwithstanding that any certificate for any share so called for redemption has
not been surrendered for cancellation, on and after the redemption date
dividends shall cease to accrue on all shares so called for redemption, all
shares so called for redemption shall no longer be deemed outstanding and all
rights with respect to such shares shall forthwith on such redemption date cease
and terminate, except only the right of the holders thereof to receive the
amount payable on such redemption from such bank or trust company, without
interest.  Any funds unclaimed at the end of three years from the redemption
date shall, to the extent permitted by law, be released to the Issuer, after
which time the holders of the shares so called for redemption shall look only to
the Issuer for payment of the redemption price of such shares.




(f)

Status of Redeemed Shares.  Shares of Designated Preferred Stock that are
redeemed. repurchased or otherwise acquired by the Issuer shall revert to
authorized but unissued shares of Preferred Stock (provided that any such
cancelled shares of Designated Preferred Stock may be reissued only as shares of
any series of Preferred Stock other than Designated Preferred Stock).




Section 6.  Conversion.  Holders of Designated Preferred Stock shares shall have
no right to exchange or convert such shares into any other securities.




Section 7.  Voting Rights.




(a)

General.  The holders of Designated Preferred Stock shall not have any voting
rights except as set forth below or as otherwise from time to time required by
law.




(b)

Preferred Stock Directors.  Whenever, at any time or times, dividends payable on
the shares of Designated Preferred Stock have not been paid for an aggregate of
six quarterly Dividend Periods or more, whether or not consecutive, the
authorized number of directors of the Issuer shall automatically be increased by
two and the holders of the Designated Preferred Stock shall have the right, with
holders of shares of any one or more other classes or series of Voting Parity
Stock outstanding at the time, voting together as a class, to elect two
directors (hereinafter the “Preferred Directors” and each a “Preferred
Director”) to fill such newly created directorships at the Issuer’s next annual
meeting of stockholders (or at a special meeting called for that purpose prior
to such next annual meeting) and at each subsequent annual meeting of
stockholders until all accrued and unpaid dividends for all past Dividend
Periods, including the latest completed Dividend Period (including, if
applicable as provided in Section 3(a) above, dividends on such amount), on all
outstanding shares of Designated Preferred Stock have been declared and paid in
full at which time such right shall terminate with respect to the Designated
Preferred Stock, except as herein or by law expressly provided, subject to
revesting in the event of each and every subsequent default of the character
above mentioned; provided that it shall be a qualification for election for any
Preferred Director that the election of such Preferred Director shall not cause
the Issuer to violate any corporate governance requirements of any securities
exchange or other trading facility on which securities of the Issuer may then be
listed or traded that listed or traded companies must have a majority of
independent directors.  Upon any





A-7







--------------------------------------------------------------------------------







termination of the right of the holders of shares of Designated Preferred Stock
and Voting Parity Stock as a class to vote for directors as provided above, the
Preferred Directors shall cease to be qualified as directors, the term of office
of all Preferred Directors then in office shall terminate immediately and the
authorized number of directors shall be reduced by the number of Preferred
Directors elected pursuant hereto.  Any Preferred Director may be removed at any
time, with or without cause. and any vacancy created thereby may be filled, only
by the affirmative vote of the holders a majority of the shares of Designated
Preferred Stock at the time outstanding voting separately as a class together
with the holders of shares of Voting Parity Stock, to the extent the voting
rights of such holders described above are then exercisable.  If the office of
any Preferred Director becomes vacant for any reason other than removal from
office as aforesaid, the remaining Preferred Director may choose a successor who
shall hold office for the unexpired term in respect of which such vacancy
occurred.




(c)

Class Voting Rights as to Particular Matters.  So long as any shares of
Designated Preferred Stock are outstanding, in addition to any other vote or
consent of stockholders required by law or by the Charter, the vote or consent
of the holders of at least 66 2/3% of the shares of Designated Preferred Stock
at the time outstanding, voting as a separate class, given in person or by
proxy, either in writing without a meeting or by vote at any meeting called for
the purpose, shall be necessary for effecting or validating:




(i)

Authorization of Senior Stock.  Any amendment or alteration of the Certificate
of Designations for the Designated Preferred Stock or the Charter to authorize
or create or increase the authorized amount of, or any issuance of, any shares
of, or any securities convertible into or exchangeable or exercisable for shares
of, any class or series of capital stock of the Issuer ranking senior to
Designated Preferred Stock with respect to either or both the payment of
dividends and/or the distribution of assets on any liquidation, dissolution or
winding up of the Issuer;




(ii)

Amendment of Designated Preferred Stock.  Any amendment, alteration or repeal of
any provision of the Certificate of Designations for the Designated Preferred
Stock or the Charter (including, unless no vote on such merger or consolidation
is required by Section 7(c)(iii) below, any amendment, alteration or repeal by
means of a merger, consolidation or otherwise) so as to adversely affect the
rights, preferences, privileges or voting powers of the Designated Preferred
Stock; or




(iii)

Share Exchanges.  Reclassifications. Mergers and Consolidations. Any
consummation of a binding share exchange or reclassification involving the
Designated Preferred Stock, or of a merger or consolidation of the Issuer with
another corporation or other entity, unless in each case (x) the shares of
Designated Preferred Stock remain outstanding or, in the case of any such merger
or consolidation with respect to which the Issuer is not the surviving or
resulting entity, are converted into or exchanged for preference securities of
the surviving or resulting entity or its ultimate parent, and (y) such shares
remaining outstanding or such preference securities, as the case may be, have
such rights, preferences, privileges and voting powers, and limitations and
restrictions thereof taken as a whole, as are not materially less favorable to
the holders thereof than the rights, preferences, privileges and voting powers,
and limitations and restrictions





A-8







--------------------------------------------------------------------------------







Thereof, of Designated Preferred Stock immediately prior to such consummation,
taken as a whole:




provided, however, that for all purposes of this Section 7(c), any increase in
the amount of the authorized Preferred Stock, including any increase in the
authorized amount of Designated Preferred Stock necessary to satisfy preemptive
or similar rights granted by the Issuer to other persons prior to the Signing
Date, or the creation and issuance, or an increase in the authorized or issued
amount, whether pursuant to preemptive or similar rights or otherwise, of any
other series of Preferred Stock, or any securities convertible into or
exchangeable or exercisable for any other series of Preferred Stock, ranking
equally with and/or junior to Designated Preferred Stock with respect to the
payment of dividends (whether such dividends are cumulative or non-cumulative)
and the distribution of assets upon liquidation, dissolution or winding up of
the Issuer will not be deemed to adversely affect the rights, preferences,
privileges or voting powers, and shall not require the affirmative vote or
consent of, the holders of outstanding shares of the Designated Preferred Stock.




(d)

Changes after Provision for Redemption.  No vote or consent of the holders of
Designated Preferred Stock shall be required pursuant to Section 7(c) above if,
at or prior to the time when any such vote or consent would otherwise be
required pursuant to such Section, all outstanding shares of the Designated
Preferred Stock shall have been redeemed, or shall have been called for
redemption upon proper notice and sufficient funds shall have been deposited in
trust for such redemption. in each case pursuant to Section 5 above.




(e)

Procedures for Voting and Consents.   The rules and procedures for calling and
conducting any meeting of the holders of Designated Preferred Stock (including,
without limitation, the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other aspect or matter with regard to such a meeting or such
consents shall be governed by any rules of the Board of Directors or any duly
authorized committee of the Board of Directors, in its discretion, may adopt
from time to time, which rules and procedures shall conform to the requirements
of the Charter, the Bylaws, and applicable law and the rules of any national
securities exchange or other trading facility on which Designated Preferred
Stock is listed or traded at the time.




Section 8.  Record Holders.  To the fullest extent permitted by applicable law,
the Issuer and the transfer agent for Designated Preferred Stock may deem and
treat the record holder of any share of Designated Preferred Stock as the true
and lawful owner thereof for all purposes, and neither the Issuer nor such
transfer agent shall be affected by any notice to the contrary.




Section 9.  Notices.  All notices or communications in respect of Designated
Preferred Stock shall be sufficiently given if given in writing and delivered in
person or by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Charter or
Bylaws or by applicable law. Notwithstanding the foregoing, if shares of
Designated Preferred Stock are issued in book-entry form through The Depository
Trust Company or any similar facility, such notices may be given to the holders
of Designated Preferred Stock in any manner permitted by such facility.








A-9







--------------------------------------------------------------------------------







Section 10.  No Preemptive Rights.  No share of Designated Preferred Stock shall
have any rights of preemption whatsoever as to any securities of the Issuer, or
any warrants, rights or options issued or granted with respect thereto,
regardless of how such securities, or such warrants, rights or options, may be
designated, issued or granted.




Section 11.  Replacement Certificates.  The Issuer shall replace any mutilated
certificate at the holder’s expense upon surrender of that certificate to the
Issuer.  The Issuer shall replace certificates that become destroyed, stolen or
lost at the holder’s expense upon delivery to the Issuer of reasonably
satisfactory evidence that the certificate has been destroyed, stolen or lost,
together with any indemnity that may be reasonably required by the Issuer.




Section 12.  Other Rights.  The shares of Designated Preferred Stock shall not
have any rights. preferences. privileges or voting powers or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Charter or as
provided by applicable law.








A-10







--------------------------------------------------------------------------------







ANNEX B




FORM OF [CERTIFICATE OF DESIGNATIONS]




OF




FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES [·]




OF [·]




[Insert name of Issuer], a [corporation/bank/banking association] organized and
existing under the laws of the [Insert jurisdiction of organization] (the
“Issuer”), in accordance with the provisions of Section[s] [·] of the [Insert
applicable statute] thereof, does hereby certify:




The board of directors of the Issuer (the “Board of Directors”) or an applicable
committee of the Board of Directors, in accordance with the [[certificate of
incorporation/articles of association] and bylaws] of the Issuer and applicable
law, adopted the following resolution on [·] creating a series of [·] shares of
Preferred Stock of the Issuer designated as “Fixed Rate Cumulative Perpetual
Preferred Stock. Series [·]”.




RESOLVED, that pursuant to the provisions of the [[certificate of
incorporation/articles of association] and the bylaws] of the Issuer and
applicable law, a series of Preferred Stock, par value $[·] per share, of the
Issuer be and hereby is created, and that the designation and number of shares
of such series, and the voting and other powers, preferences and relative,
participating, optional or other rights, and the qualifications, limitations and
restrictions thereof, of the shares of such series, are as follows:




Part 1.  Designation and Number of Shares.  There is hereby created out of the
authorized and unissued shares of preferred stock of the Issuer a series of
preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred
Stock, Series [·]” (the “Designated Preferred Stock”).  The authorized number of
shares of Designated Preferred Stock shall be [·].




Part 2.  Standard Provisions.  The Standard Provisions contained in Schedule A
attached hereto are incorporated herein by reference in their entirety and shall
be deemed to be a part of this [Certificate of Designations] to the same extent
as if such provisions had been set forth in full herein.




Part. 3.  Definitions.  The following terms are used in this [Certificate of
Designations] (including the Standard Provisions in Schedule A hereto) as
defined below:




(a)

“Common Stock” means the common stock, par value $[·] per share, of the Issuer.




(b)

“Dividend Payment Date” means February 15, May 15, August 15 and November 15 of
each year.








1







--------------------------------------------------------------------------------







(c)

“Junior Stock” means the Common Stock, [Insert titles of any existing Junior
Stock] and any other class or series of stock of the Issuer the terms of which
expressly provide that it ranks junior to Designated Preferred Stock as to
dividend rights and/or as to rights on liquidation. dissolution or winding up of
the Issuer.




(d)

“Liquidation Amount” means $[1,000]1 per share of Designated Preferred Stock.




(e)

“Minimum Amount” means $[Insert $ amount equal to 25% of the aggregate value of
the Designated Preferred Stock issued on the Original Issue Date].




(f)

“Parity Stock” means any class or series of stock of the Issuer (other than
Designated Preferred Stock) the terms of which do not expressly provide that
such class or series will rank senior or junior to Designated Preferred Stock as
to dividend rights and/or as to rights on liquidation, dissolution or winding up
of the Issuer (in each case without regard to whether dividends accrue
cumulatively or non-cumulatively).  Without limiting the foregoing, Parity Stock
shall include the Issuer’s UST Preferred Stock [and] [Insert title(s) of any
other classes or series of Parity Stock].




(g)

“Signing Date” means [Insert date of applicable securities purchase agreement].




(h)

“UST Preferred Stock” means the Issuer’s Fixed Rate Cumulative Perpetual
Preferred Stock. Series [·].




Part. 4.  Certain Voting Matters.  [To he inserted if the Charter provides for
voting in proportion to liquidation preferences:  Whether the vote or consent of
the holders of a plurality, majority or other portion of the shares of
Designated Preferred Stock and any Voting Parity Stock has been cast or given on
any matter on which the holders of shares of Designated Preferred Stock are
entitled to vote shall be determined by the Issuer by reference to the specified
liquidation amount of the shares voted or covered by the consent as if the
Issuer were liquidated on the record date for such vote or consent, if any, or,
in the absence of a record date, on the date for such vote or consent.  For
purposes of determining the voting rights of the holders of Designated Preferred
Stock under Section 7 of the Standard Provisions forming part of this
[Certificate of Designations], each holder will be entitled to one vote for each
$1,000 of liquidation preference to which such holder’s shares are entitled.]
 [To be inserted if the Charter does not provide for voting in proportion to
liquidation preferences:  Holders of shares of Designated Preferred Stock will
be entitled to one vote for each such share on any matter on which holders of
Designated Preferred Stock are entitled to vote, including any action by written
consent.]




[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, [Insert name of Issuer] has caused this [Certificate of
Designations] to be signed by [·], its [·], this [·] day of [·].




[Insert name of Issuer]




By:  

Name:

Title:

1 If Issuer desires to issue shares with a higher dollar amount liquidation
preference, liquidation preference references will be modified accordingly. In
such case (in accordance with Section 4.6 of the Securities Purchase Agreement),
the issuer will be required to enter into a deposit agreement.





3







--------------------------------------------------------------------------------










Schedule A




STANDARD PROVISIONS




Section 1.  General Matters.  Each share of Designated Preferred Stock shall be
identical in all respects to every other share of Designated Preferred Stock.
The Designated Preferred Stock shall be perpetual, subject to the provisions of
Section 5 of these Standard Provisions that form a part of the Certificate of
Designations.  The Designated Preferred Stock shall rank equally with Parity
Stock and shall rank senior to Junior Stock with respect to the payment of
dividends and the distribution of assets in the event of any dissolution,
liquidation or winding up of the Issuer.




Section 2.  Standard Definitions.  As used herein with respect to Designated
Preferred Stock:




(a)

“Appropriate Federal Banking Agency” means the “appropriate Federal banking
agency” with respect to the Issuer as defined in Section 3(q) of the Federal
Deposit Insurance Act (12 U.S.C. Section 1813(q)), or any successor provision.




(b)

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Issuer’s stockholders.




(c)

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.




(d)

“Bylaws” means the bylaws of the Issuer, as they may be amended from time to
time.




(e)

“Certificate of Designations” means the Certificate of Designations or
comparable instrument relating to the Designated Preferred Stock, of which these
Standard Provisions form a part, as it may be amended from time to time.




(f)

“Charter” means the Issuer’s certificate or articles of incorporation, articles
of association, or similar organizational document.




(g)

“Dividend Period” has the meaning set forth in Section 3(a).




(h)

“Dividend Record Date” has the meaning set forth in Section 3(a).




(i)

“Liquidation Preference” has the meaning set forth in Section 4(a).




(j)

“Original Issue Date” means the date on which shares of Designated Preferred
Stock are first issued.




(k)

“Preferred Director” has the meaning set forth in Section 7(b).





A-1







--------------------------------------------------------------------------------







(l)

“Preferred Stock” means any and all series of preferred stock of the Issuer,
including the Designated Preferred Stock.




(m)

“Qualified Equity Offering” means the sale and issuance for cash by the Issuer
to persons other than the Issuer or any of its subsidiaries after the Original
Issue Date of shares of perpetual Preferred Stock, Common Stock or any
combination of such stock, that, in each case, qualify as and may be included in
Tier 1 capital of the Issuer at the time of issuance under the applicable
risk-based capital guidelines of the Issuer’s Appropriate Federal Banking Agency
(other than any such sales and issuances made pursuant to agreements or
arrangements entered into, or pursuant to financing plans which were publicly
announced, on or prior to November 17, 2008).




(n)

“Standard Provisions” mean these Standard Provisions that form a part of the
Certificate of Designations relating to the Designated Preferred Stock.




(o)

“Successor Preferred Stock” has the meaning set forth in Section 5(a).




(p)

“Voting Parity Stock” means, with regard to any matter as to which the holders
of Designated Preferred Stock are entitled to vote as specified in Sections 7(a)
and 7(b) of these Standard Provisions that form a part of the Certificate of
Designations, any and all series of Parity Stock upon which like voting rights
have been conferred and are exercisable with respect to such matter.




Section 3.  Dividends.




(a)

Rate.  Holders of Designated Preferred Stock shall be entitled to receive, on
each share of Designated Preferred Stock if, as and when declared by the Board
of Directors or any duly authorized committee of the Board of Directors, but
only out of assets legally available therefor, cumulative cash dividends with
respect to each Dividend Period (as defined below) at a per annum rate of 9.0%
on (i) the Liquidation Amount per share of Designated Preferred Stock and (ii)
the amount of accrued and unpaid dividends for any prior Dividend Period on such
share of Designated Preferred Stock, if any.  Such dividends shall begin to
accrue and be cumulative from the Original Issue Date, shall compound on each
subsequent Dividend Payment Date (i.e., no dividends shall accrue on other
dividends unless and until the first Dividend Payment Date for such other
dividends has passed without such other dividends having been paid on such date)
and shall be payable quarterly in arrears on each Dividend Payment Date,
commencing with the first such Dividend Payment Date to occur at least 20
calendar days after the Original Issue Date. In the event that any Dividend
Payment Date would otherwise fall on a day that is not a Business Day, the
dividend payment due on that date will be postponed to the next day that is a
Business Day and no additional dividends will accrue as a result of that
postponement.  The period from and including any Dividend Payment Date to, but
excluding, the next Dividend Payment Date is a “Dividend Period”, provided that
the initial Dividend Period shall be the period from and including the Original
Issue Date to, but excluding, the next Dividend Payment Date.




Dividends that are payable on Designated Preferred Stock in respect of any
Dividend Period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months. The amount of dividends payable on Designated Preferred
Stock on any date prior to the end of a





A-2







--------------------------------------------------------------------------------







Dividend Period, and for the initial Dividend Period, shall be computed on the
basis of a 360-day year consisting of twelve 30-day months, and actual days
elapsed over a 30-day month.




Dividends that are payable on Designated Preferred Stock on any Dividend Payment
Date will be payable to holders of record of Designated Preferred Stock as they
appear on the stock register of the Issuer on the applicable record date, which
shall be the 15th calendar day immediately preceding such Dividend Payment Date
or such other record date fixed by the Board of Directors or any duly authorized
committee of the Board of Directors that is not more than 60 nor less than 10
days prior to such Dividend Payment Date (each, a “Dividend Record Date”).  Any
such day that is a Dividend Record Date shall be a Dividend Record Date whether
or not such day is a Business Day.




Holders of Designated Preferred Stock shall not be entitled to any dividends,
whether payable in cash, securities or other property, other than dividends (if
any) declared and payable on Designated Preferred Stock as specified in this
Section 3 (subject to the other provisions of the Certificate of Designations).




(b)

Priority of Dividends.  So long as any share of Designated Preferred Stock
remains outstanding, no dividend or distribution shall be declared or paid on
the Common Stock or any other shares of Junior Stock (other than dividends
payable solely in shares of Common Stock) or Parity Stock, subject to the
immediately following paragraph in the case of Parity Stock, and no Common
Stock, Junior Stock or Parity Stock shall be, directly or indirectly, purchased,
redeemed or otherwise acquired for consideration by the Issuer or any of its
subsidiaries unless all accrued and unpaid dividends for all past Dividend
Periods, including the latest completed Dividend Period (including, if
applicable as provided in Section 3(a) above, dividends on such amount), on all
outstanding shares of Designated Preferred Stock have been or are
contemporaneously declared and paid in full (or have been declared and a sum
sufficient for the payment thereof has been set aside for the benefit of the
holders of shares of Designated Preferred Stock on the applicable record date).
 The foregoing limitation shall not apply to (i) redemptions, purchases or other
acquisitions of shares of Common Stock or other Junior Stock in connection with
the administration of any employee benefit plan in the ordinary course of
business and consistent with past practice; (ii) the acquisition by the Issuer
or any of its subsidiaries of record ownership in Junior Stock or Parity Stock
for the beneficial ownership of any other persons (other than the Issuer or any
of its subsidiaries), including as trustees or custodians; and (iii) the
exchange or conversion of Junior Stock for or into other Junior Stock or of
Parity Stock for or into other Parity Stock (with the same or lesser aggregate
liquidation amount) or Junior Stock, in each case, solely to the extent required
pursuant to binding contractual agreements entered into prior to the Signing
Date or any subsequent agreement for the accelerated exercise, settlement or
exchange thereof for Common Stock.




When dividends are not paid (or declared and a sum sufficient for payment
thereof set aside for the benefit of the holders thereof on the applicable
record date) on any Dividend Payment Date (or, in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within a Dividend Period related to such Dividend
Payment Date) in full upon Designated Preferred Stock and any shares of Parity
Stock, all dividends declared on Designated Preferred Stock and all such Parity
Stock and payable on such Dividend Payment Date (or, in the case of Parity Stock
having dividend





A-3







--------------------------------------------------------------------------------







payment dates different from the Dividend Payment Dates, on a dividend payment
date falling within the Dividend Period related to such Dividend Payment Date)
shall be declared pro rata so that the respective amounts of such dividends
declared shall bear the same ratio to each other as all accrued and unpaid
dividends per share on the shares of Designated Preferred Stock (including, if
applicable as provided in Section 3(a) above, dividends on such amount) and all
Parity Stock payable on such Dividend Payment Date (or, in the case of Parity
Stock having dividend payment dates different from the Dividend Payment Dates,
on a dividend payment date falling within the Dividend Period related to such
Dividend Payment Date) (subject to their having been declared by the Board of
Directors or a duly authorized committee of the Board of Directors out of
legally available funds and including, in the case of Parity Stock that bears
cumulative dividends, all accrued but unpaid dividends) bear to each other.  If
the Board of Directors or a duly authorized committee of the Board of Directors
determines not to pay any dividend or a full dividend on a Dividend Payment
Date, the Issuer will provide written notice to the holders of Designated
Preferred Stock prior to such Dividend Payment Date.




Subject to the foregoing, and not otherwise, such dividends (payable in cash,
securities or other property) as may be determined by the Board of Directors or
any duly authorized committee of the Board of Directors may be declared and paid
on any securities, including Common Stock and other Junior Stock, from time to
time out of any funds legally available for such payment, and holders of
Designated Preferred Stock shall not be entitled to participate in any such
dividends.




Section 4.  Liquidation Rights.




(a)

Voluntary or Involuntary Liquidation.  In the event of any liquidation,
dissolution or winding up of the affairs of the Issuer, whether voluntary or
involuntary, holders of Designated Preferred Stock shall be entitled to receive
for each share of Designated Preferred Stock, out of the assets of the Issuer or
proceeds thereof (whether capital or surplus) available for distribution to
stockholders of the Issuer, subject to the rights of any creditors of the
Issuer, before any distribution of such assets or proceeds is made to or set
aside for the holders of Common Stock and any other stock of the Issuer ranking
junior to Designated Preferred Stock as to such distribution, payment in full in
an amount equal to the sum of (i) the Liquidation Amount per share and (ii) the
amount of any accrued and unpaid dividends (including, if applicable as provided
in Section 3(a) above, dividends on such amount), whether or not declared, to
the date of payment (such amounts collectively, the “Liquidation Preference”).




(b)

Partial Payment.  If in any distribution described in Section 4(a) above the
assets of the Issuer or proceeds thereof are not sufficient to pay in full the
amounts payable with respect to all outstanding shares of Designated Preferred
Stock and the corresponding amounts payable with respect of any other stock of
the Issuer ranking equally with Designated Preferred Stock as to such
distribution, holders of Designated Preferred Stock and the holders of such
other stock shall share ratably in any such distribution in proportion to the
full respective distributions to which they are entitled.




(c)

Residual Distributions.  If the Liquidation Preference has been paid in full to
all holders of Designated Preferred Stock and the corresponding amounts payable
with respect of any other stock of the Issuer ranking equally with Designated
Preferred Stock as to such





A-4







--------------------------------------------------------------------------------







distribution has been paid in full, the holders of other stock of the Issuer
shall be entitled to receive all remaining assets of the Issuer or proceeds
thereof) according to their respective rights and preferences.




(d)

Merger.  Consolidation and Sale of Assets Not Liquidation.  For purposes of this
Section 4, the merger or consolidation of the Issuer with any other corporation
or other entity, including a merger or consolidation in which the holders of
Designated Preferred Stock receive cash, securities or other property for their
shares, or the sale, lease or exchange (for cash, securities or other property)
of all or substantially all of the assets of the Issuer, shall not constitute a
liquidation, dissolution or winding up of the Issuer.




Section 5.  Redemption.




(a)

Optional Redemption.  Except as provided below, the Designated Preferred Stock
may not be redeemed prior to the later of (i) first Dividend Payment Date
falling on or after the third anniversary of the Original Issue Date; and (ii)
the date on which all outstanding shares of UST Preferred Stock have been
redeemed, repurchased or otherwise acquired by the Issuer.  On or after the
first Dividend Payment Date falling on or after the third anniversary of the
Original Issue Date, the Issuer, at its option, subject to the approval of the
Appropriate Federal Banking Agency, may redeem, in whole or in part, at any time
and from time to time, out of funds legally available therefor, the shares of
Designated Preferred Stock at the time outstanding, upon notice given as
provided in Section 5(c) below, at a redemption price equal to the sum of (i)
the Liquidation Amount per share and (ii) except as otherwise provided below,
any accrued and unpaid dividends (including, if applicable as provided in
Section 3(a) above, dividends on such amount) (regardless of whether any
dividends are actually declared) to, but excluding, the date fixed for
redemption.




Notwithstanding the foregoing, prior to the first Dividend Payment Date falling
on or after the third anniversary of the Original Issue Date, the Issuer, at its
option, subject to the approval of the Appropriate Federal Banking Agency and
subject to the requirement that all outstanding shares of UST Preferred Stock
shall previously have been redeemed, repurchased or otherwise acquired by the
Issuer. may redeem, in whole or in part, at any time and from time to time. the
shares of Designated Preferred Stock at the time outstanding, upon notice given
as provided in Section 5(c) below, at a redemption price equal to the sum of(i)
the Liquidation Amount per share and (ii) except as otherwise provided below,
any accrued and unpaid dividends (including, if applicable as provided in
Section 3(a) above, dividends on such amount) (regardless of whether any
dividends are actually declared) to, but excluding, the date fixed for
redemption; provided that (x) the Issuer (or any successor by Business
Combination) has received aggregate gross proceeds of not less than the Minimum
Amount (plus the “Minimum Amount” as defined in the relevant certificate of
designations for each other outstanding series of preferred stock of such
successor that was originally issued to the United States Department of the
Treasury (the “Successor Preferred Stock”) in connection with the Troubled Asset
Relief Program Capital Purchase Program) from one or more Qualified Equity
Offerings (including Qualified Equity Offerings of such successor), and (y) the
aggregate redemption price of the Designated Preferred Stock (and any Successor
Preferred Stock) redeemed pursuant to this paragraph may not exceed the
aggregate net cash proceeds received by the Issuer (or any





A-5







--------------------------------------------------------------------------------







successor by Business Combination) from such Qualified Equity Offerings
(including Qualified Equity Offerings of such successor).




The redemption price for any shares of Designated Preferred Stock shall be
payable on the redemption date to the holder of such shares against surrender of
the certificate(s) evidencing such shares to the Issuer or its agent.  Any
declared but unpaid dividends payable on a redemption date that occurs
subsequent to the Dividend Record Date for a Dividend Period shall not be paid
to the holder entitled to receive the redemption price on the redemption date,
but rather shall be paid to the holder of record of the redeemed shares on such
Dividend Record Date relating to the Dividend Payment Date as provided in
Section 3 above.




(b)

No Sinking Fund.  The Designated Preferred Stock will not be subject to any
mandatory redemption, sinking fund or other similar provisions. Holders of
Designated Preferred Stock will have no right to require redemption or
repurchase of any shares of Designated Preferred Stock.




(c)

Notice of Redemption.  Notice of every redemption of shares of Designated
Preferred Stock shall be given by first class mail, postage prepaid, addressed
to the holders of record of the shares to be redeemed at their respective last
addresses appearing on the books of the Issuer.  Such mailing shall be at least
30 days and not more than 60 days before the date fixed for redemption.  Any
notice mailed as provided in this Subsection shall be conclusively presumed to
have been duly given, whether or not the holder receives such notice, but
failure duly to give such notice by mail, or any defect in such notice or in the
mailing thereof, to any holder of shares of Designated Preferred Stock
designated for redemption shall not affect the validity of the proceedings for
the redemption of any other shares of Designated Preferred Stock.
 Notwithstanding the foregoing, if shares of Designated Preferred Stock are
issued in book-entry form through The Depository Trust Company or any other
similar facility, notice of redemption may be given to the holders of Designated
Preferred Stock at such time and in any manner permitted by such facility.  Each
notice of redemption given to a holder shall state: (1) the redemption date; (2)
the number of shares of Designated Preferred Stock to be redeemed and, if less
than all the shares held by such holder are to be redeemed, the number of such
shares to be redeemed from such holder; (3) the redemption price; and (4) the
place or places where certificates for such shares are to be surrendered for
payment of the redemption price.




(d)

Partial Redemption.  In case of any redemption of part of the shares of
Designated Preferred Stock at the time outstanding. the shares to be redeemed
shall be selected either pro rota or in such other manner as the Board of
Directors or a duly authorized committee thereof may determine to be fair and
equitable.  Subject to the provisions hereof, the Board of Directors or a duly
authorized committee thereof shall have full power and authority to prescribe
the terms and conditions upon which shares of Designated Preferred Stock shall
be redeemed from time to time.  If fewer than all the shares represented by any
certificate are redeemed, a new certificate shall he issued representing the
unredeemed shares without charge to the holder thereof.




(e)

Effectiveness of Redemption.  If notice of redemption has been duly given and if
on or before the redemption date specified in the notice all funds necessary for
the redemption have been deposited by the Issuer, in trust for the pro rota
benefit of the holders of the shares called for redemption, with a bank or trust
company doing business in the Borough of





A-6







--------------------------------------------------------------------------------







Manhattan, The City of New York, and having a capital and surplus of at least
$500 million and selected by the Board of Directors, so as to be and continue to
be available solely therefor, then, notwithstanding that any certificate for any
share so called for redemption has not been surrendered for cancellation, on and
after the redemption date dividends shall cease to accrue on all shares so
called for redemption, all shares so called for redemption shall no longer be
deemed outstanding and all rights with respect to such shares shall forthwith on
such redemption date cease and terminate, except only the right of the holders
thereof to receive the amount payable on such redemption from such bank or trust
company, without interest.  Any funds unclaimed at the end of three years from
the redemption date shall, to the extent permitted by law, be released to the
Issuer, after which time the holders of the shares so called for redemption
shall look only to the Issuer for payment of the redemption price of such
shares.




(f)

Status of Redeemed Shares.  Shares of Designated Preferred Stock that are
redeemed. repurchased or otherwise acquired by the Issuer shall revert to
authorized but unissued shares of Preferred Stock (provided that any such
cancelled shares of Designated Preferred Stock may be reissued only as shares of
any series of Preferred Stock other than Designated Preferred Stock).




Section 6.  Conversion.  Holders of Designated Preferred Stock shares shall have
no right to exchange or convert such shares into any other securities.




Section 7.  Voting Rights.




(a)

General.  The holders of Designated Preferred Stock shall not have any voting
rights except as set forth below or as otherwise from time to time required by
law.




(b)

Preferred Stock Directors.  Whenever, at any time or times, dividends payable on
the shares of Designated Preferred Stock have not been paid for an aggregate of
six quarterly Dividend Periods or more, whether or not consecutive, the
authorized number of directors of the Issuer shall automatically be increased by
two and the holders of the Designated Preferred Stock shall have the right, with
holders of shares of any one or more other classes or series of Voting Parity
Stock outstanding at the time, voting together as a class, to elect two
directors (hereinafter the “Preferred Directors” and each a “Preferred
Director”) to fill such newly created directorships at the Issuer’s next annual
meeting of stockholders (or at a special meeting called for that purpose prior
to such next annual meeting) and at each subsequent annual meeting of
stockholders until all accrued and unpaid dividends for all past Dividend
Periods, including the latest completed Dividend Period (including, if
applicable as provided in Section 3(a) above, dividends on such amount), on all
outstanding shares of Designated Preferred Stock have been declared and paid in
full at which time such right shall terminate with respect to the Designated
Preferred Stock, except as herein or by law expressly provided, subject to
revesting in the event of each and every subsequent default of the character
above mentioned; provided that it shall be a qualification for election for any
Preferred Director that the election of such Preferred Director shall not cause
the Issuer to violate any corporate governance requirements of any securities
exchange or other trading facility on which securities of the Issuer may then be
listed or traded that listed or traded companies must have a majority of
independent directors.  Upon any termination of the right of the holders of
shares of Designated Preferred Stock and Voting Parity Stock as a class to vote
for directors as provided above, the Preferred Directors shall cease to be





A-7







--------------------------------------------------------------------------------







qualified as directors, the term of office of all Preferred Directors then in
office shall terminate immediately and the authorized number of directors shall
be reduced by the number of Preferred Directors elected pursuant hereto.  Any
Preferred Director may be removed at any time, with or without cause, and any
vacancy created thereby may be filled, only by the affirmative vote of the
holders a majority of the shares of Designated Preferred Stock at the time
outstanding voting separately as a class together with the holders of shares of
Voting Parity Stock, to the extent the voting rights of such holders described
above are then exercisable.  If the office of any Preferred Director becomes
vacant for any reason other than removal from office as aforesaid, the remaining
Preferred Director may choose a successor who shall hold office for the
unexpired term in respect of which such vacancy occurred.




(c)

Class Voting Rights as to Particular Matters.  So long as any shares of
Designated Preferred Stock are outstanding, in addition to any other vote or
consent of stockholders required by law or by the Charter, the vote or consent
of the holders of at least 66 2/3% of the shares of Designated Preferred Stock
at the time outstanding, voting as a separate class, given in person or by
proxy, either in writing without a meeting or by vote at any meeting called for
the purpose, shall be necessary for effecting or validating:




(i)

Authorization of Senior Stock.  Any amendment or alteration of the Certificate
of Designations for the Designated Preferred Stock or the Charter to authorize
or create or increase the authorized amount of, or any issuance of, any shares
of, or any securities convertible into or exchangeable or exercisable for shares
of, any class or series of capital stock of the Issuer ranking senior to
Designated Preferred Stock with respect to either or both the payment of
dividends and/or the distribution of assets on any liquidation, dissolution or
winding up of the Issuer;




(ii)

Amendment of Designated Preferred Stock.  Any amendment, alteration or repeal of
any provision of the Certificate of Designations for the Designated Preferred
Stock or the Charter (including, unless no vote on such merger or consolidation
is required by Section 7(c)(iii) below, any amendment, alteration or repeal by
means of a merger. consolidation or otherwise) so as to adversely affect the
rights, preferences, privileges or voting powers of the Designated Preferred
Stock; or




(iii)

Share Exchanges, Reclassifications, Mergers and Consolidations.  Any
consummation of a binding share exchange or reclassification involving the
Designated Preferred Stock, or of a merger or consolidation of the Issuer with
another corporation or other entity, unless in each case (x) the shares of
Designated Preferred Stock remain outstanding or, in the case of any such merger
or consolidation with respect to which the Issuer is not the surviving or
resulting entity. are converted into or exchanged for preference securities of
the surviving or resulting entity or its ultimate parent, and (y) such shares
remaining outstanding or such preference securities, as the case may be, have
such rights, preferences, privileges and voting powers, and limitations and
restrictions thereof taken as a whole, as are not materially less favorable to
the holders thereof than the rights, preferences, privileges and voting powers,
and limitations and restrictions thereof, of Designated Preferred Stock
immediately prior to such consummation, taken as a whole;





A-8







--------------------------------------------------------------------------------







provided, however. that for all purposes of this Section 7(c), any increase in
the amount of the authorized Preferred Stock, including any increase in the
authorized amount of Designated Preferred Stock necessary to satisfy preemptive
or similar rights granted by the Issuer to other persons prior to the Signing
Date, or the creation and issuance, or an increase in the authorized or issued
amount. whether pursuant to preemptive or similar rights or otherwise, of any
other series of Preferred Stock, or any securities convertible into or
exchangeable or exercisable for any other series of Preferred Stock, ranking
equally with and/or junior to Designated Preferred Stock with respect to the
payment of dividends (whether such dividends are cumulative or non-cumulative)
and the distribution of assets upon liquidation, dissolution or winding up of
the Issuer will not be deemed to adversely affect the rights, preferences,
privileges or voting powers, and shall not require the affirmative vote or
consent of, the holders of outstanding shares of the Designated Preferred Stock.




(d)

Changes after Provision for Redemption.  No vote or consent of the holders of
Designated Preferred Stock shall be required pursuant to Section 7(c) above if,
at or prior to the time when any such vote or consent would otherwise be
required pursuant to such Section, all outstanding shares of the Designated
Preferred Stock shall have been redeemed, or shall have been called for
redemption upon proper notice and sufficient funds shall have been deposited in
trust for such redemption, in each case pursuant to Section 5 above.




(e)

Procedures for Voting and Consents.  The rules and procedures for calling and
conducting any meeting of the holders of Designated Preferred Stock (including,
without limitation, the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other aspect or matter with regard to such a meeting or such
consents shall be governed by any rules of the Board of Directors or any duly
authorized committee of the Board of Directors, in its discretion, may adopt
from time to time, which rules and procedures shall conform to the requirements
of the Charter, the Bylaws, and applicable law and the rules of any national
securities exchange or other trading facility on which Designated Preferred
Stock is listed or traded at the time.




Section 8.  Record Holders.  To the fullest extent permitted by applicable law,
the Issuer and the transfer agent for Designated Preferred Stock may deem and
treat the record holder of any share of Designated Preferred Stock as the true
and lawful owner thereof for all purposes, and neither the Issuer nor such
transfer agent shall be affected by any notice to the contrary.




Section 9.  Notices.  All notices or communications in respect of Designated
Preferred Stock shall be sufficiently given if given in writing and delivered in
person or by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Charter or
Bylaws or by applicable law.  Notwithstanding the foregoing, if shares of
Designated Preferred Stock are issued in book-entry form through The Depository
Trust Company or any similar facility, such notices may be given to the holders
of Designated Preferred Stock in any manner permitted by such facility.




Section 10.  No Preemptive Rights.  No share of Designated Preferred Stock shall
have any rights of preemption whatsoever as to any securities of the Issuer, or
any warrants, rights or options issued or granted with respect thereto,
regardless of how such securities, or such warrants, rights or options, may be
designated, issued or granted.





A-9







--------------------------------------------------------------------------------










Section 11.  Replacement Certificates.  The Issuer shall replace any mutilated
certificate at the holder’s expense upon surrender of that certificate to the
Issuer.  The Issuer shall replace certificates that become destroyed, stolen or
lost at the holder’s expense upon delivery to the Issuer of reasonably
satisfactory evidence that the certificate has been destroyed, stolen or lost,
together with any indemnity that may be reasonably required by the Issuer.




Section 12.  Other Rights.  The shares of Designated Preferred Stock shall not
have any rights, preferences, privileges or voting powers or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Charter or as
provided by applicable law.





A-10







--------------------------------------------------------------------------------







ANNEX C




FORM OF WAIVER







In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.




I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.




This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

 














--------------------------------------------------------------------------------







ANNEX D




FORM OF OPINION




(a)

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the state of its incorporation.




(b)

The Preferred Shares have been duly and validly authorized, and, when issued and
delivered pursuant to the Agreement, the Preferred Shares will be duly and
validly issued and fully paid and non-assessable, will not be issued in
violation of any preemptive rights, and will rank pari passu with or senior to
all other series or classes of Preferred Stock issued on the Closing Date with
respect to the payment of dividends and the distribution of assets in the event
of any dissolution, liquidation or winding up of the Company.




(c)

The Warrant has been duly authorized and, when executed and delivered as
contemplated by the Agreement, will constitute a valid and legally binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.




(d)

The shares of Warrant Preferred Stock issuable upon exercise of the Warrant have
been duly authorized and reserved for issuance upon exercise of the Warrant and
when so issued in accordance with the terms of the Warrant will be validly
issued, fully paid and non-assessable. and will rank pari passu with or senior
to all other series or classes of Preferred Stock, whether or not issued or
outstanding. with respect to the payment of dividends and the distribution of
assets in the event of any dissolution, liquidation or winding up of the
Company.




(e)

The Company has the corporate power and authority to execute and deliver the
Agreement and the Warrant and to carry out its obligations thereunder (which
includes the issuance of the Preferred Shares, Warrant and Warrant Shares).




(f)

The execution, delivery and performance by the Company of the Agreement and the
Warrant and the consummation of the transactions contemplated thereby have been
duly authorized by all necessary corporate action on the part of the Company and
its stockholders, and no further approval or authorization is required on the
part of the Company.




(g)

The Agreement is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms. except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity; provided, however, such counsel
need express no opinion with respect to Section 4.5(h) or the severability
provisions of the Agreement insofar as Section 4.5(h) is concerned.

 














--------------------------------------------------------------------------------







ANNEX E




FORM OF WARRANT




[SEE ATTACHED]














--------------------------------------------------------------------------------







ANNEX E




FORM OF WARRANT TO PURCHASE PREFERRED STOCK




THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS. THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND
OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.










WARRANT

to purchase

    

Shares of Preferred Stock




of     







Issue Date:




1.

Definitions.  Unless the context otherwise requires, when used herein the follow
ing terms shall have the meanings indicated.




“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.




“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.




“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.




“Company” means the Person whose name, corporate or other organizational form
and jurisdiction of organization is set forth in Item I of Schedule A hereto.














--------------------------------------------------------------------------------







“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.




“Exercise Price” means the amount set forth in Item 2 of Schedule A hereto.




“Expiration Time” has the meaning set forth in Section 3.




“Issue Date “ means the date set forth in Item 3 of Schedule A hereto.




“Liquidation Amount” means the amount set forth in Item 4 of Schedule A hereto.




“Original Warrantholder” means the United States Department of the Treasury.
 Any actions specified to be taken by the Original Warrantholder hereunder may
only be taken by such Person and not by any other Warrantholder.




“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.




“Preferred Stock” means the series of perpetual preferred stock set forth in
Item 5 of Schedule A hereto.




“Purchase Agreement” means the Securities Purchase Agreement – Standard Terms
incorporated into the Letter Agreement, dated as of the date set forth in Item 6
of Schedule A hereto, as amended from time to time, between the Company and the
United States Department of the Treasury (the “Letter Agreement”), including all
annexes and schedules thereto.




“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Preferred Stock and to own such Preferred Stock without the
Warrantholder being in violation of applicable law, rule or regulation, the
receipt of any necessary approvals and authorizations of, filings and
registrations with, notifications to, or expiration or termination of any
applicable waiting period under, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended. and the rules and regulations thereunder.




“SEC” means the U.S. Securities and Exchange Commission.




“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.




“Shares” has the meaning set forth in Section 2.




“Warrantholder” has the meaning set forth in Section 2.




“Warrant” means this Warrant, issued pursuant to the Purchase Agreement.




2.

Number of Shares; Exercise Price.  This certifies that, for value received, the
United States Department of the Treasury or its permitted assigns (the
“Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the





2







--------------------------------------------------------------------------------







Company, in whole or in part, after the receipt of all applicable Regulatory
Approvals, if any, up to an aggregate of the number of fully paid and
nonassessable shares of Preferred Stock set forth in Item 7 of Schedule A hereto
(the “Shares”), at a purchase price per share of Preferred Stock equal to the
Exercise Price.




3.

Exercise of Warrant; Term.  Subject to Section 2, to the extent permitted by
applicable laws and regulations, the right to purchase the Shares represented by
this Warrant is exercisable, in whole or in part by the Warrantholder, at any
time or from time to time after the execution and delivery of this Warrant by
the Company on the date hereof, but in no event later than 5:00 p.m., New York
City time on the tenth anniversary of the Issue Date (the “Expiration Time”), by
(A) the surrender of this Warrant and Notice of Exercise annexed hereto, duly
completed and executed on behalf of the Warrantholder, at the principal
executive office of the Company located at the address set forth in Item 8 of
Schedule A hereto (or such other office or agency of the Company in the United
States as it may designate by notice in writing to the Warrantholder at the
address of the Warrantholder appearing on the books of the Company), and (B)
payment of the Exercise Price for the Shares thereby purchased, by having the
Company withhold, from the shares of Preferred Stock that would otherwise be
delivered to the Warrantholder upon such exercise, shares of Preferred Stock
issuable upon exercise of the Warrant with an aggregate Liquidation Amount equal
in value to the aggregate Exercise Price as to which this Warrant is so
exercised.




If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three business days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised.  Notwithstanding
anything in this Warrant to the contrary, the Warrantholder hereby acknowledges
and agrees that its exercise of this Warrant for Shares is subject to the
condition that the Warrantholder will have first received any applicable
Regulatory Approvals.




4.

Issuance of Shares; Authorization.  Certificates for Shares issued upon exercise
of this Warrant will be issued in such name or names as the Warrantholder may
designate and will be delivered to such named Person or Persons within a
reasonable time, not to exceed three business days after the date on which this
Warrant has been duly exercised in accordance with the terms of this Warrant.
 The Company hereby represents and warrants that any Shares issued upon the
exercise of this Warrant in accordance with the provisions of Section 3 will be
duly and validly authorized and issued, fully paid and nonassessable and free
from all taxes, liens and charges (other than liens or charges created by the
Warrantholder, income and franchise taxes incurred in connection with the
exercise of the Warrant or taxes in respect of any transfer occurring
contemporaneously therewith).  The Company agrees that the Shares so issued will
be deemed to have been issued to the Warrantholder as of the close of business
on the date on which this Warrant and payment of the Exercise Price are
delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date.  The Company will at all times reserve and keep available, out of its
authorized but unissued preferred stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Preferred Stock
then issuable upon exercise of this Warrant at any








3







--------------------------------------------------------------------------------







time.  The Company will use reasonable best efforts to ensure that the Shares
may be issued without violation of any applicable law or regulation or of any
requirement of any securities exchange on which the Shares are listed or traded.




5.

No Rights as Stockholders; Transfer Books.  This Warrant does not entitle the
Warrantholder to any voting rights or other rights as a stockholder of the
Company prior to the date of exercise hereof.  The Company will at no time close
its transfer books against transfer of this Warrant in any manner which
interferes with the timely exercise of this Warrant.




6.

Charges, Taxes and Expenses.  Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates. all of which taxes and expenses
shall be paid by the Company.




7.

Transfer/Assignment.




(A)

Subject to compliance with clause (B) of this Section 7, this Warrant and all
rights hereunder are transferable. in whole or in part, upon the books of the
Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of one or more
transferees, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company described in Section 3.  All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 7 shall be
paid by the Company.




(B)

The transfer of the Warrant and the Shares issued upon exercise of the Warrant
are subject to the restrictions set forth in Section 4.4 of the Purchase
Agreement.  If and for so long as required by the Purchase Agreement, this
Warrant shall contain the legends as set forth in Section 4.2(a) of the Purchase
Agreement.




8.

Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares.  The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant.  This
Warrant may be surrendered for exchange or exercise in accordance with its
terms. at the office of the Company, and the Company shall be entitled to rely
in all respects. prior to written notice to the contrary, upon such registry.




9.

Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and in the case of any such loss, theft or
destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.





4







--------------------------------------------------------------------------------







10.

Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the taking
of any action or the expiration of ally right required or granted herein shall
not be a business day, then such action may be taken or such right may be
exercised on the next succeeding day that is a business day.




11.

Rule 144 Information.  The Company covenants that it will use its reasonable
best efforts to timely file all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Warrantholder,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will use reasonable best efforts
to take such further action as any Warrantholder may reasonably request, in each
case to the extent required from time to time to enable such holder to, if
permitted by the terms of this Warrant and the Purchase Agreement, sell this
Warrant without registration under the Securities Act within the limitation of
the exemptions provided by (A) Rule 144 under the Securities Act, as such rule
may be amended from time to time, or (B) any successor rule or regulation
hereafter adopted by the SEC.  Upon the written request of any Warrantholder,
the Company will deliver to such Warrantholder a written statement that it has
complied with such requirements.




12.

Adjustments and Other Rights. For so long as the Original Warrantholder holds
this Warrant or any portion thereof, if any event occurs that, in the good faith
judgment of the Board of Directors of the Company, would require adjustment of
the Exercise Price or number of Shares into which this Warrant is exercisable in
order to fairly and adequately protect the purchase rights of the Warrants in
accordance with the essential intent and principles of the Purchase Agreement
and this Warrant, then the Board of Directors shall make such adjustments in the
application of such provisions, in accordance with such essential intent and
principles, as shall be reasonably necessary, in the good faith opinion of the
Board of Directors, to protect such purchase rights as aforesaid.




Whenever the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be adjusted as provided in this Section 12, the Company shall
forthwith file at the principal office of the Company a statement showing in
reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the number of Shares into which this Warrant shall
be exercisable after such adjustment, and the Company shall also cause a copy of
such statement to be sent by mail, first class postage prepaid, to each
Warrantholder at the address appearing in the Company’s records.




13.

No Impairment.  The Company will not, by amendment of its Charter or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Warrantholder.




14.

Governing Law.  This Warrant will be governed by and construed in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and





5







--------------------------------------------------------------------------------







to be performed entirely within such State. Each of the Company and the
Warrantholder agrees (a) to submit to the exclusive jurisdiction and venue of
the United States District Court for the District of Columbia for any civil
action, suit or proceeding arising out of or relating to this Warrant or the
transactions contemplated hereby, and (b) that notice may be served upon the
Company at the address in Section 17 below and upon the Warrantholder at the
address for the Warrantholder set forth in the registry maintained by the
Company pursuant to Section 8 hereof.  To the extent permitted by applicable
law, each of the Company and the Warrantholder hereby unconditionally waives
trial by jury in any civil legal action or proceeding relating to the Warrant or
the transactions contemplated hereby or thereby.




15.

Binding Effect.  This Warrant shall be binding upon any successors or assigns of
the Company.




16.

Amendments.  This Warrant may be amended and the observance of any term of this
Warrant may be waived only with the written consent of the Company and the
Warrantholder.




17.

Notices.  Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service.  All notices hereunder shall be delivered as set forth in Item 9 of
Schedule A hereto, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice.




18.

Entire Agreement.  This Warrant, the forms attached hereto and Schedule A hereto
(the terms of which are incorporated by reference herein), and the Letter
Agreement (including all documents incorporated therein), contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous arrangements or undertakings with
respect thereto.




[Remainder of page intentionally left blank]





6







--------------------------------------------------------------------------------







[Form of Notice of Exercise]

Date:  




TO:

[Company]




RE:

Election to Purchase Preferred Stock




The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase such number of shares of Preferred
Stock covered by the Warrant such that after giving effect to an exercise
pursuant to Section 3(B) of the Warrant, the undersigned will receive the net
number of shares of Preferred Stock set forth below.  The undersigned. in
accordance with Section 3 of the Warrant, hereby agrees to pay the aggregate
Exercise Price for such shares of Preferred Stock in the manner set forth in
Section 3(B) of the Warrant.




Number of Shares of Preferred Stock:1







The undersigned agrees that it is exercising the attached Warrant in full and
that, upon receipt by the undersigned of the number of shares of Preferred Stock
set forth above, such Warrant shall be deemed to be cancelled and surrendered to
the Company.







Holder:  

By:      

  

Name:   

Title:     


























































1.

Number of shares to be received by the undersigned upon exercise of the attached
Warrant pursuant to Section 3(B) thereof.





7







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.




Dated:  







COMPANY:  







By:

Name:

Title:







Attest:







By:

Name:

Title:




[Signature Page to Warrant]





8







--------------------------------------------------------------------------------







SCHEDULE A




Item 1

Name:

Corporate or other organizational form:

Jurisdiction of organization:




Item 2

Exercise Price:2




Item 3

Issue Date:




Item 4

Liquidation Amount:




Item 5

Series of Perpetual Preferred Stock:




Item 6

Date of Letter Agreement between the Company and the United States Department of
the Treasury:




Item 7

Number of shares of Preferred Stock:3




Item 8

Company’s address:




Item 9

Notice information:

























2

$0.01 per share or such greater amount as the Charter may require as the par
value of the Preferred Stock.




3

The initial number of shares of Preferred Stock for which this Warrant is
exercisable shall include the number of shares required to effect the cashless
exercise pursuant to Section 3(B) of this Warrant (e.g., such number of shares
of Preferred Stock having an aggregate Liquidation Amount equal in value to the
aggregate Exercise Price) such that, following exercise of this Warrant and
payment of the Exercise Price in accordance with such Section 3(B), the net
number of shares of Preferred Stock delivered to the Warrantholder (and rounded
to the nearest whole share) would have an aggregate Liquidation Amount equal to
5% of the aggregate amount invested by the United States Department of the
Treasury on the investment date.












